

Exhibit 10.1


EXECUTION VERSION








$90,000,000


TERM LOAN CREDIT AGREEMENT
among
PNMR DEVELOPMENT AND MANAGEMENT CORPORATION,
as the Borrower
and
KEYBANK NATIONAL ASSOCIATION,
as Lender and Administrative Agent
DATED AS OF NOVEMBER 26, 2018
KEYBANC CAPITAL MARKETS INC.,
as Sole Lead Arranger and Sole Bookrunner









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1


 
DEFINITIONS AND ACCOUNTING TERMS
1


 
 
 
 
1.1


 
Definitions
1


1.2


 
Computation of Time Periods and Other Definitional Provisions
18


1.3


 
Accounting Terms/Calculation of Financial Covenant
19


1.4


 
Time
19


1.5


 
Rounding of Financial Covenant
19


1.6


 
References to Agreements and Requirement of Laws
19


 
 
 
 
SECTION 2


 
CREDIT FACILITY
20


 
 
 
 
2.1


 
Loans
20


2.2


 
Continuations and Conversions
21


2.3


 
Minimum Amounts
21


2.4


 
[Reserved]
21


2.5


 
[Reserved]
21


2.6


 
Evidence of Debt
21


 
 
 
 
SECTION 3


 
GENERAL PROVISIONS APPLICABLE TO LOANS
22


 
 
 
 
3.1


 
Interest
22


3.2


 
Payments Generally
22


3.3


 
Prepayments
23


3.4


 
[Reserved]
24


3.5


 
Payment in full at Maturity
24


3.6


 
Computations of Interest and Fees
24


3.7


 
Pro Rata Treatment
25


3.8


 
Sharing of Payments
25


3.9


 
Capital Adequacy
26


3.10


 
Eurodollar Provisions
26


3.11


 
Illegality
26


3.12


 
Changes in Law; Reserves on Eurodollar Loans
27


3.13


 
Taxes
27


3.14


 
Compensation
31


3.15


 
Determination and Survival of Provisions
31


3.16


 
Designation of a Different Lending Office
31


 
 
 
 
SECTION 4


 
CONDITIONS PRECEDENT TO CLOSING
32


 
 
 
 
4.1


 
Closing Conditions
32


 
 
 
 
SECTION 5


 
CONDITIONS TO ALL EXTENSIONS OF CREDIT
34


 
 
 
 
5.1


 
Funding Requirements
34


 
 
 
 
SECTION 6


 
REPRESENTATIONS AND WARRANTIES
35


 
 
 
 
6.1


 
Organization and Good Standing
35


6.2


 
Due Authorization
35


6.3


 
No Conflicts
35







i



--------------------------------------------------------------------------------





6.4


 
Consents
36


6.5


 
Enforceable Obligations
36


6.6


 
Financial Condition
36


6.7


 
No Material Change
36


6.8


 
No Default
36


6.9


 
Litigation
37


6.10


 
Taxes
37


6.11


 
Compliance with Law
37


6.12


 
ERISA
37


6.13


 
Use of Proceeds; Margin Stock
38


6.14


 
Government Regulation
38


6.15


 
Solvency
38


6.16


 
Disclosures
38


6.17


 
Beneficial Ownership
39


6.18


 
Environmental Matters
39


6.19


 
[Reserved]
39


6.20


 
Anti-Corruption Laws and Sanctions
39


6.21


 
EEA Financial Institutions
39


 
 
 
 
SECTION 7


 
AFFIRMATIVE COVENANTS
39


 
 
 
 
7.1


 
Information Covenants
39


7.2


 
Financial Covenant
42


7.3


 
Preservation of Existence and Franchises
42


7.4


 
Books and Records
42


7.5


 
Compliance with Law
42


7.6


 
Payment of Taxes and Other Indebtedness
43


7.7


 
Insurance
43


7.8


 
Performance of Obligations
43


7.9


 
Use of Proceeds
43


7.10


 
Audits/Inspections
43


7.11


 
Ownership of Certain Subsidiaries
44


 
 
 
 
SECTION 8


 
NEGATIVE COVENANTS
44


 
 
 
 
8.1


 
Nature of Business
44


8.2


 
Consolidation and Merger
44


8.3


 
Sale or Lease of Assets
44


8.4


 
Affiliate Transactions
45


8.5


 
Liens
45


8.6


 
Accounting Changes
46


 
 
 
 
SECTION 9


 
EVENTS OF DEFAULT
46


 
 
 
 
9.1


 
Events of Default
46


9.2


 
Acceleration; Remedies
48


9.3


 
Allocation of Payments After Event of Default
49


 
 
 
 
SECTION 10


 
AGENCY PROVISIONS
50


 
 
 
 
10.1


 
Appointment and Authority
50


10.2


 
Rights as a Lender
50


10.3


 
Exculpatory Provisions
50







ii



--------------------------------------------------------------------------------







10.4


 
Reliance by Administrative Agent
51


10.5


 
Delegation of Duties
51


10.6


 
Resignation of Administrative Agent
51


10.7


 
Non-Reliance on Administrative Agent and Other Lenders
52


10.8


 
No Other Duties, Etc.
52


10.9


 
Administrative Agent May File Proofs of Claim
52


10.10


 
ERISA Matters
53


 
 
 
 
SECTION 11


 
MISCELLANEOUS
55


 
 
 
 
11.1


 
Notices; Effectiveness; Electronic Communication
55


11.2


 
Right of Set-Off
57


11.3


 
Successors and Assigns
57


11.4


 
No Waiver; Remedies Cumulative
60


11.5


 
Attorney Costs, Expenses, Taxes and Indemnification by Borrower
61


11.6


 
Amendments, Etc.
62


11.7


 
Counterparts
63


11.8


 
Headings
63


11.9


 
Survival of Indemnification and Representations and Warranties
63


11.10


 
Governing Law; Venue; Service
64


11.11


 
Waiver of Jury Trial; Waiver of Consequential Damages
64


11.12


 
Severability
64


11.13


 
Further Assurances
65


11.14


 
Confidentiality
65


11.15


 
Entirety
65


11.16


 
Binding Effect; Continuing Agreement
65


11.17


 
[Reserved]
66


11.18


 
USA Patriot Act Notice
66


11.19


 
Acknowledgment
66


11.20


 
Replacement of Lenders
66


11.21


 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
67





iii



--------------------------------------------------------------------------------








SCHEDULES
 
 
 
Schedule 1.1(a)
Commitment and Pro Rata Shares
Schedule 11.1
Notices
Schedule 11.3
Processing and Recording Fees
 
 
 
 
EXHIBITS
 
 
 
Exhibit 2.1(b)
Exhibit 2.1(e)
Form of Notice of Borrowing
Form of Note
Exhibit 2.3
Form of Notice of Continuation/Conversion
Exhibit 3.13
U.S. Tax Certificate
Exhibit 7.1(c)
Form of Compliance Certificate
Exhibit 11.3(b)
Form of Assignment and Assumption
 
 







i



--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT
THIS TERM LOAN CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of
November 26, 2018 among PNMR DEVELOPMENT AND MANAGEMENT CORPORATION, a New
Mexico corporation (together with its successors and permitted assigns, the
“Borrower”), the Lenders and KEYBANK NATIONAL ASSOCIATION, as Administrative
Agent.
RECITALS
WHEREAS, the Borrower has requested that the Lenders make available a
$90,000,000 term loan credit facility;
WHEREAS, the Parent Guarantor is willing to guaranty all of the Borrower
Obligations pursuant to the Parent Guaranty; and
WHEREAS, the Lenders have agreed to make the term loan credit facility available
on the terms and conditions herein set forth.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1.1    Definitions.
The following terms shall have the meanings specified herein unless the context
otherwise requires. Defined terms herein shall include in the singular number
the plural and in the plural the singular:
“Act” has the meaning set forth in Section 11.18.
“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage for Base
Rate Loans.
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.
“Administrative Agent” means KeyBank, or any successor administrative agent
appointed pursuant to Section 10.6.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or


1



--------------------------------------------------------------------------------





under direct or indirect common control with such Person. A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power (a) to vote 10% or more of the securities having ordinary
voting power for the election of directors of such Person or (b) to direct or
cause direction of the management and policies of such Person, whether through
the ownership of voting securities, by contract or otherwise.
“Agent” means at any time, any third-party Person acting on behalf of another
Person as its representative in connection with a transaction or activity.
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption (including terrorism financing
or money laundering).
“Applicable Percentage” means, (a) for Eurodollar Loans, 0.80% per annum and (b)
for Base Rate Loans, 0.00% per annum.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means KeyBanc, together with its successors and/or assigns.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).
“Authorized Officer” means any of the president, chief executive officer, chief
financial officer or treasurer of the Parent Guarantor or the Borrower, as
applicable.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any


2



--------------------------------------------------------------------------------





ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
established from time to time by the Administrative Agent as its “prime rate”
(the “Prime Rate”) and (c) the Eurodollar Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the avoidance of doubt, the Eurodollar
Rate for any day shall be based on the rate appearing on the Reuters Libor Rates
page 3750 (or on any successor or substitute page of such page) at approximately
11:00 a.m. (London time) on such day. The Prime Rate is a rate established from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City, whether or not such rate is publicly
announced, and which rate may or may not be the lowest rate charged by the
Administrative Agent for commercial loans or other extensions of credit. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate, respectively.
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning set forth in the preamble to this Credit Agreement.
“Borrower Obligations” means, with respect to the Borrower, without duplication,
all of the obligations of the Borrower to the Lenders and the Administrative
Agent, whenever arising, under this Credit Agreement, the Notes or any of the
other Credit Documents.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.1.
“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by Law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans such day is also a day on which dealings are conducted by and
between banks in the London interbank market.


3



--------------------------------------------------------------------------------





“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.
“Change in Law” means the occurrence, after the date of this Credit Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.
“Change of Control” means the occurrence of any of the following: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Stock that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) of the Capital Stock of the Parent
Guarantor entitled to vote for members of the board of directors or equivalent
governing body of the Parent Guarantor on a fully diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); (b) during any period of 24 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Parent Guarantor cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; (c)
any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent Guarantor, or control over the Voting Stock
of the Parent Guarantor on a fully-diluted basis (and taking into account all
such Voting Stock that such Person or group has the right to acquire pursuant to
any option right) representing twenty-five percent (25%) or more of the combined
voting power of such Voting Stock; or (d) the Parent Guarantor shall cease to
own, directly or indirectly, and free


4



--------------------------------------------------------------------------------





and clear of all Liens or other encumbrances, at least 100% of the outstanding
Voting Stock of the Borrower on a fully diluted basis.
“Closing Date” means the date of this Credit Agreement, which is the first date
all the conditions precedent in Section 4.1 are satisfied or waived in
accordance with Section 4.1.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.1 in an aggregate principal amount at any one
time outstanding not to exceed such Lender’s Pro Rata Share of the Committed
Amount as set forth opposite such Lender’s name on Schedule 1.1(a) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Credit Agreement.
“Committed Amount” means NINETY MILLION DOLLARS ($90,000,000).
“Compensation Period” has the meaning set forth in Section 3.2(c)(ii).
“Compliance Certificate” means a fully completed and duly executed officer’s
certificate in the form of Exhibit 7.1(c), together with a Covenant Compliance
Worksheet.
“Consolidated Capitalization” means, with respect to any Person, the sum of (a)
all of the shareholders’ equity or net worth of such Person and its
Subsidiaries, as determined in accordance with GAAP plus (b) Consolidated
Indebtedness of such Person and its Subsidiaries plus (c) the outstanding
principal amount of Preferred Stock plus (d) 100% of the outstanding principal
amount of Equity Preferred Securities of such Person and its Subsidiaries minus
(e) Securitization Equity.
“Consolidated Indebtedness” means, as of any date of determination, with respect
to any Person and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of such Person and its Subsidiaries as of such date minus
(b) an amount equal to the outstanding principal amount of Equity Preferred
Securities of the such Person and its Subsidiaries, provided that the amount
deducted pursuant to this clause (b) shall not exceed an amount equal to 15% of
the Consolidated Capitalization of such Person and its Subsidiaries minus (c)
Non-Recourse Securitization Indebtedness.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Parent Guarantor
and its Subsidiaries, the term Contingent Obligation shall not include


5



--------------------------------------------------------------------------------





endorsements for collection or deposit in the ordinary course of business. The
amount of any Contingent Obligation of any Person shall be deemed to be an
amount equal to the maximum amount of such Person’s liability with respect to
the stated or determinable amount of the primary obligation for which such
Contingent Obligation is incurred or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder).
“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Schedule I to Exhibit 7.1(c).
“Credit Agreement” has the meaning set forth in the Preamble hereof.
“Credit Documents” means this Credit Agreement, the Notes, the Parent Guaranty,
any Notice of Borrowing, any Notice of Continuation/Conversion and any other
document, agreement or instrument entered into or executed in connection with
the foregoing.
“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders.”
“Credit Extension” means a Borrowing.
“Credit Party” means the Administrative Agent or any other Lender.
“Debt Rating” means the long-term, unsecured, senior non-credit enhanced debt
rating of the Parent Guarantor by S&P and/or Moody’s; provided, however, that if
neither S&P nor Moody’s issues a long-term, unsecured, senior non-credit
enhanced rating of the Parent Guarantor, then the Debt Rating shall be the
Parent Guarantor’s issuer corporate credit rating by S&P and/or Moody’s.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“Default Rate” means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Base Rate
plus two percent (2%) per annum).
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Credit Agreement (unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the


6



--------------------------------------------------------------------------------





particular default, if any) to funding a loan under this Credit Agreement cannot
be satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Credit Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bail-In Action or Bankruptcy Event.
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural person)) approved by the Administrative Agent and
the Borrower (such approval not to be unreasonably withheld or delayed);
provided that (i) the Borrower’s consent is not required during the existence
and continuation of a Default or an Event of Default, (ii) approval by the
Borrower shall be deemed given if no objection is received by the assigning
Lender and the Administrative Agent from the Borrower within five Business Days
after written notice of such proposed assignment has been delivered to the
Borrower and (iii) neither the Borrower nor any Subsidiary or Affiliate of the
Borrower, any natural person nor any Defaulting Lender shall qualify as an
Eligible Assignee.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law (collectively, “Claims”),
including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to human health or
the environment.
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of


7



--------------------------------------------------------------------------------





courts or Governmental Authorities, relating to the protection of human health
or occupational safety or the environment, now or hereafter in effect and in
each case as amended from time to time, including, without limitation,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
“Equity Preferred Securities” means, with respect to any Person, any trust
preferred securities or deferrable interest subordinated debt securities issued
by such Person or other financing vehicle of such Person that (i) have an
original maturity of at least twenty years, and (ii) require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
the first anniversary of the Maturity Date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.
“ERISA Affiliate” means any Person who together with the Parent Guarantor or any
of its Subsidiaries is treated as a single employer within the meaning of
Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
“ERISA Event” means the occurrence of any of the following which, individually
or in the aggregate, has resulted or could reasonably be expected to result,
within a reasonable period of time, in liability of the Parent Guarantor in an
aggregate amount in excess of the Threshold Amount: (a) a Reportable Event with
respect to a Single Employer Plan or a Multiemployer Plan, (b) a complete or
partial withdrawal by the Parent Guarantor, any of its Subsidiaries or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or the receipt by the Parent Guarantor, any of its Subsidiaries or any
ERISA Affiliate of notice from a Multiemployer Plan that it is insolvent
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA, (c) the distribution by the Parent
Guarantor, any of its Subsidiaries or any ERISA Affiliate under Section 4041 or
4041A of ERISA of a notice of intent to terminate any Single Employer Plan or
Multiemployer Plan or the taking of any action to terminate any Single Employer
Plan or Multiemployer Plan if the plan assets are not sufficient to pay all plan
liabilities, (d) the commencement of proceedings by the PBGC under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Single Employer Plan, or the receipt by the Parent Guarantor, any of its
Subsidiaries or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(e) the determination that any Single Employer Plan or Multiemployer Plan is
considered an at-risk plan or plan in endangered or critical status within the
meaning of Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of
ERISA; (f) the imposition upon the Parent Guarantor, any of its Subsidiaries or
any ERISA Affiliate of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, or the
imposition or threatened imposition of any Lien upon any assets of the Parent
Guarantor, any of its Subsidiaries or any ERISA Affiliate as a result of any
alleged failure to comply with the Code or ERISA in respect of any Single
Employer Plan or Multiemployer Plan, or (g) the withdrawal of the Parent
Guarantor, any of its Subsidiaries or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in Section 4001(a)(2) of ERISA), or a cessation of operations
that is treated as such a withdrawal or the termination of a Multiple Employer
Plan, where the Parent Guarantor, a Subsidiary or an ERISA Affiliate has
liability under Section 4062 or 4063 of ERISA.


8



--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Loan” means a Loan bearing interest based at a rate determined by
reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”),
as published by Reuters (or other commercially available source providing
quotations of LIBOR as designated by the Administrative Agent from time to
time), or a comparable or successor rate, which rate is approved by the
Administrative Agent, at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by KeyBank and with a term equivalent to such Interest Period would be
offered by KeyBank to major banks in the London interbank eurodollar market at
their request at approximately 4:00 p.m. (London time) two Business Days prior
to the commencement of such Interest Period; provided that if the Eurodollar
Rate is less than zero, such rate shall be deemed to be zero for purposes of
this Credit Agreement.
“Event of Default” has the meaning set forth in Section 9.1.
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.
“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Credit Document, any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(i)Taxes (a) imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case by the jurisdiction
under the laws of which such Recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or (b) that are Other Connection Taxes;
(ii)    in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 11.20), any U.S. Federal withholding Taxes
resulting from any law in effect on the date such Non-U.S. Lender becomes a
party to this Credit Agreement (or designates a new lending office) or is
attributable to such Non-U.S. Lender’s failure to comply with Section 3.13(f),
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Taxes pursuant to Section 3.13(a); and
(iii)    U.S. Federal withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code,


9



--------------------------------------------------------------------------------





and any applicable intergovernmental agreements entered into by the United
States that implement the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System on such day, as published by the Federal Reserve Bank on
the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to KeyBank on such day on such transactions as determined by the
Administrative Agent; provided that if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Credit
Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Parent Guarantor or the Borrower, as applicable.
“Fiscal Quarter” means each of the calendar quarters ending as of the last day
of each March, June, September and December.
“Fiscal Year” means the calendar year ending December 31.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funding Date” has the meaning set forth in Section 2.1(a).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) or that are promulgated by any Governmental Authority having
appropriate jurisdiction.
“Governmental Authority” means any domestic or foreign nation or government, any
state or other political subdivision thereof and any central bank thereof, any
municipal, local, city or county government, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
“Granting Lender” has the meaning specified in Section 11.3(h).
“Hazardous Substances” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (c) the presence of which require
investigation or response under any Environmental Law, (d) that constitute a
nuisance, trespass or health or safety hazard to Persons or neighboring
properties, (e)


10



--------------------------------------------------------------------------------





that consist of underground or aboveground storage tanks, whether empty, filled
or partially filled with any substance, or (f) that contain, without limitation,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or wastes, crude oil,
nuclear fuel, natural gas or synthetic gas.
“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the delivery of power or gas written by the Borrower
to its jurisdictional and wholesale customers in the ordinary course of
business).
“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP), (k) all
Equity Preferred Securities and (l) all indebtedness referred to in clauses (a)
through (k) above secured by any Lien on any property or asset owned or held by
such Person regardless of whether the indebtedness secured thereby shall have
been assumed by such Person or is nonrecourse to the credit of such Person.
“Indemnified Liabilities” has the meaning set forth in Section 11.5(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 11.5(b).
“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan, the date of any prepayment of the
Loans pursuant to Section 3.3 and the Maturity Date; provided, however, that if
any Interest Period for a Eurodollar Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates and (b) as to any Base Rate Loan, the third
Business Day after the end of each Fiscal Quarter, the date of any prepayment of
the Loans pursuant to Section 3.3 and the Maturity Date.


11



--------------------------------------------------------------------------------





“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion; provided that:
i.
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

ii.
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

iii.
no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.
“KeyBanc” means KeyBanc Capital Markets Inc., together with its successor and/or
assigns.
“KeyBank” means KeyBank National Association, together with its successor and/or
assigns.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including, without limitation,
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, capital lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
“Loans” has the meaning set forth in Section 2.1.


12



--------------------------------------------------------------------------------





“Margin Stock” has the meaning ascribed to such term in Regulation U.
“Material Adverse Change” means a material adverse change in the condition
(financial or otherwise), operations, business, performance, properties or
assets of the Parent Guarantor and its Subsidiaries, taken as a whole.
“Material Adverse Effect” means, with respect to the Parent Guarantor, a
material adverse effect upon (a) the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of the
Parent Guarantor and its Subsidiaries, taken as a whole, (b) the ability of the
Parent Guarantor or any of its Subsidiaries to perform its obligations under
this Credit Agreement or any of the other Credit Documents or (c) the legality,
validity or enforceability of this Credit Agreement or any of the other Credit
Documents or the rights and remedies of the Administrative Agent and the Lenders
hereunder and thereunder; provided, however, that a Material Adverse Effect
shall not include the effect of a shutdown or closure of the San Juan Generating
Station or the Four Corners Power Plant; provided, that the Parent Guarantor
remains in compliance with Section 7.2 of this Credit Agreement.
“Material Credit Agreement” means any agreement(s) creating or evidencing
indebtedness for borrowed money entered into on or after the Closing Date by the
Parent Guarantor or any Subsidiary of the Parent Guarantor, or in respect of
which the Parent Guarantor or any Subsidiary of the Parent Guarantor is an
obligor or otherwise provides a guarantee or other credit support (a “Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than $50,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of the Credit
Facility based on the exchange rate of such other currency); and if no Credit
Facility or Credit Facilities equal or exceed such amounts (subject to the
aggregate limit in the preceding clause), then the largest Credit Facility shall
be deemed to be a Material Credit Facility, as such agreement or Credit Facility
may be amended, modified, supplemented, restated, extended or refinanced from
time to time.
“Material Subsidiary” means each of (i) TNMP, (ii) PSNM and (iii) each other
Subsidiary of the Parent Guarantor whose Total Assets as of the end of any
Fiscal Year equal or exceed $50,000,000.
“Maturity Date” means November 26, 2020.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Parent Guarantor, any of its
Subsidiaries or any ERISA Affiliate makes, is making or is accruing an
obligation to make contributions or has made or been obligated to make
contributions within the preceding seven (7) years.
“Multiple Employer Plan” means a Single Employer Plan to which the Parent
Guarantor, any of its Subsidiaries or any ERISA Affiliate and at least one
employer other than the Parent Guarantor, any of its Subsidiaries or any ERISA
Affiliate are contributing sponsors.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Non-Recourse Securitization Indebtedness” means, as of any date of
determination, (a) all Indebtedness related to State Approved Securitizations up
to a maximum amount of $500,000,000 at any one time and (b) all Indebtedness
related to the TNMP Securitization up to a


13



--------------------------------------------------------------------------------





maximum amount of $150,000,000 at any time; provided that, in each case, such
Indebtedness is non-recourse to the Parent Guarantor, other than with respect to
Standard Securitization Undertakings.
“Notes” means the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Loans provided pursuant to Section 2.1, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
supplemented, extended, renewed or replaced from time to time and as evidenced
in the form of Exhibit 2.1(e).
“Notice of Borrowing” means the request by the Borrower for the Loan in the form
of Exhibit 2.1(b).


“Notice of Continuation/Conversion” means a request by the Borrower to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.2.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 11.20).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.
“Parent Guarantor” means PNM Resources, Inc., a New Mexico corporation, together
with its successors and permitted assigns.
“Parent Guaranty” means that certain Guaranty, dated as of the Closing Date,
made by the Parent Guarantor in favor of the Administrative Agent, as the same
may be amended, modified, supplemented, extended, renewed or replaced from time
to time.
“Participant” has the meaning set forth in Section 11.3(d).
“Participant Register” has the meaning set forth in Section 11.3(d).
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.


14



--------------------------------------------------------------------------------





“Preferred Stock” means, with respect to any Person, all preferred Capital Stock
issued by such Person in which the terms thereof do not require such Capital
Stock to be redeemed or to make mandatory sinking fund payments.
“Prime Rate” has the meaning set forth in the definition of Base Rate in this
Section 1.1.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Committed Amount at such time;
provided that if the Commitment of each Lender to make Loans has been terminated
pursuant to Section 9.2 or otherwise, then the Pro Rata Share of each Lender
shall be determined based on such Lender’s percentage ownership of the sum of
the aggregate amount of outstanding Loans. The initial Pro Rata Share of each
Lender is set forth opposite the name of such Lender on Schedule 1.1(a) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Prohibited Transaction” means any transaction described in (a) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.
“Property” means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.
“PSNM” means Public Service Company of New Mexico, a New Mexico corporation.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.
“Register” has the meaning set forth in Section 11.3(c).
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
“Reportable Event” means (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the notice under Section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, Section 412 of the
Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (b) any such “reportable event”
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.
“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the Credit Exposure of all Lenders at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time then there shall be excluded from the determination of Required Lenders the
aggregate principal amount of Credit Exposure of such Lender at such time. For
purposes of the preceding sentence, the term “Credit Exposure” as applied to
each Lender shall mean (a) at any time prior to the termination of the
Commitment,


15



--------------------------------------------------------------------------------





the Pro Rata Share of such Lender of the Committed Amount multiplied by the
Committed Amount and (b) at any time after the termination of the Commitment,
the principal balance of the outstanding Loans of such Lender. Notwithstanding
the foregoing, the Credit Exposure held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any Law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents.
“Responsible Officer” means, with respect to the Borrower, the president, the
chief executive officer, the chief financial officer, any executive officer,
principal accounting officer or treasurer of the Borrower, and any other officer
or similar official thereof responsible for the administration of the
obligations of the Borrower in respect of this Credit Agreement and the other
Credit Documents.
“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of such Person.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Credit
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
publicly-available Sanctions-related list of designated Persons maintained by
OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b), or (d) any Person who is 50% or more directly or indirectly owned by one
or more than one Person described in the foregoing clauses (a), (b) or (c).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.
“SEC Reports” means the Parent Guarantor’s (i) 10-K Report for the year ended
December 31, 2017 and (ii) Form 10-Q Reports for the quarters ended March 31,
2018, June 30, 2018 and September 30, 2018 in each case filed with the
Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


16



--------------------------------------------------------------------------------





“Securitization Equity” means, as of any date of determination, with respect to
a Subsidiary of the Parent Guarantor formed for the purpose of entering into a
State Approved Securitization or the TNMP Securitization, all of the equity of
such Subsidiary, as determined in accordance with GAAP.
“Single Employer Plan” means any “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan and which the Borrower, any Subsidiary or any
ERISA Affiliate has maintained, funded or administered for employees at any time
within the preceding seven (7) years.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, Contingent Obligations, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.
“SPC” has the meaning set forth in Section 11.3(h).
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Parent Guarantor or a Subsidiary
thereof that are reasonably customary in non-recourse securitization
transactions.
“State Approved Securitization” means a securitization financing entered into by
PSNM pursuant to existing or future New Mexico statutory authority and
regulatory approval by the New Mexico Public Regulation Commission (or any
successor commission) (the “NMPRC”) authorizing the imposition on electric
customers of a charge to permit the recovery over time of costs identified by a
financing order issued by the NMPRC pursuant to statutory authority.
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than a 50% equity
interest at any time. Any reference to Subsidiary herein, unless otherwise
identified, shall mean a Subsidiary, direct or indirect, of the Borrower. Any
reference to a Subsidiary of the Borrower herein shall not include any
Subsidiary that is inactive, has minimal or no assets and does not generate
revenues.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


17



--------------------------------------------------------------------------------





“Threshold Amount” means $20,000,000.
“TNMP” means Texas-New Mexico Power Company, a Texas corporation.
“TNMP First Mortgage Bonds” means those certain first mortgage bonds issued
pursuant to the First Mortgage Indenture dated as of March 23, 2009, between
TNMP and MUFG Union Bank, N.A. (f/k/a Union Bank, N.A.) (successor to The Bank
of New York Mellon Trust Company, N.A.), as trustee thereunder, as it may be
supplemented and amended from time to time.
“TNMP Securitization” means a securitization financing entered into by TNMP or a
Subsidiary of TNMP relating to regulatory assets, stranded costs, transition
property, all rights and property interests (contractual, statutory, regulatory
or otherwise) to impose and collect transition charges, including all cash
proceeds collected, and accounts receivable arising, therefrom and all rights
and interests that may become transition property under the Texas Utilities
Code.
“Total Assets” means all assets of the Parent Guarantor and its Subsidiaries as
shown on its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning set forth in Section 3.13(f).
“VIE” has the meaning set forth in Section 1.3(c).
“Voting Stock” means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Computation of Time Periods and Other Definitional Provisions.For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any of all functions thereof.


18



--------------------------------------------------------------------------------






1.3    Accounting Terms/Calculation of Financial Covenant.(a)    Except as
otherwise expressly provided herein, all accounting terms used herein or
incorporated herein by reference shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis. Notwithstanding
anything to the contrary in this Credit Agreement, for purposes of calculation
of the financial covenant set forth in Section 7.2, all accounting
determinations and computations thereunder shall be made in accordance with GAAP
as in effect as of the date of this Credit Agreement applied on a basis
consistent with the application used in preparing the most recent financial
statements of the Parent Guarantor referred to in Section 4.1(d). In the event
that any changes in GAAP after such date are required to be applied to the
Parent Guarantor, and would affect the computation of the financial covenant
contained in Section 7.2, such changes shall be followed only from and after the
date this Credit Agreement shall have been amended to take into account any such
changes.
(b)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent Guarantor or any Subsidiary at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and, except as specifically
provided in the definitions of “Consolidated Capitalization” and “Consolidated
Indebtedness,” such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) in a manner such that any obligations
relating to a lease that was accounted for by a Person as an operating lease as
of the Closing Date and any similar lease entered into after the Closing Date by
such Person shall be accounted for as obligations relating to an operating lease
and not as a capital lease.
(c)    All references herein to consolidated financial statements of the Parent
Guarantor and its Subsidiaries or to the determination of any amount for the
Parent Guarantor and its Subsidiaries on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity (“VIE”) that the Parent Guarantor is required to consolidate pursuant to
FASB Accounting Standards Codification Topic 810 – Consolidation – Variable
Interest Entities as if such variable interest entity were a Subsidiary as
defined herein; provided that the financial covenant in Section 7.2 shall be
calculated without consolidation of any VIE to the extent the Parent Guarantor
or its consolidated Subsidiaries have entered into power purchase agreements
with such VIE to serve retail customers as a result of the shutdown or closure
of the San Juan Generating Station or the Four Corners Power Plant.

1.4    Time.
All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

1.5    Rounding of Financial Covenant.
Any financial ratios required to be maintained by the Parent Guarantor pursuant
to this Credit Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.6    References to Agreements and Requirement of Laws.


19



--------------------------------------------------------------------------------





Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

SECTION 2

CREDIT FACILITY



2.1    Loans.
(a)    Commitment. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make term loans (each a “Loan” and collectively the
“Loans”) in Dollars to the Borrower in a single draw on the Closing Date (such
date being the “Funding Date” for this purpose); provided, however, that after
giving effect to any Borrowing (i) the sum of the aggregate principal amount of
outstanding Loans shall not exceed the Committed Amount and (ii) with respect to
each individual Lender, the sum of the aggregate principal amount of the
outstanding Loans of such Lender shall not exceed such Lender’s Pro Rata Share
of the Committed Amount. No amount of the Loans may be reborrowed after
repayment. The unused Commitment hereunder shall automatically terminate after
giving effect to the initial Borrowing on the Funding Date.
(b)    Method of Borrowing for Loans. By no later than 12:00 p.m. (i) on the
date of the requested Borrowing of Loans that will be Base Rate Loans and (ii)
three Business Days prior to the date of the requested Borrowing of Loans that
will be Eurodollar Loans, the Borrower shall telephone the Administrative Agent
as well as submit a written Notice of Borrowing in the form of Exhibit 2.1(b) to
the Administrative Agent setting forth (A) the amount requested, (B) the date of
the requested Borrowing, (C) the Type of Loan, (D) with respect to Loans that
will be Eurodollar Loans, the Interest Period applicable thereto, and (E)
certification that the Borrower has complied in all respects with Section 5. If
the Borrower shall fail to specify (1) an Interest Period in the case of a
Eurodollar Loan, then such Eurodollar Loan shall be deemed to have an Interest
Period of one month or (2) the Type of Loan requested, then such Loan shall be
deemed to be a Base Rate Loan. Thereafter, all or any portion of the Loans may
be converted into Eurodollar Loans in accordance with the terms of Section 2.2.
(c)    Funding of Loans. Upon receipt of the Notice of Borrowing, the
Administrative Agent shall promptly inform the Lenders as to the terms thereof.
Each such Lender shall make its Pro Rata Share of the requested Loans available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
Notice of Borrowing. Upon satisfaction of the conditions set forth in Section 5,
the amount of the requested Loans will then be made available to the Borrower by
the Administrative Agent either by (i) crediting the account of the Borrower on
the books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.
(d)    [Reserved].


20



--------------------------------------------------------------------------------





(e)    Notes. At the request of any Lender, the Loans made by such Lender shall
be evidenced by duly executed promissory notes of the Borrower in favor of such
Lender in substantially the form of Exhibit 2.1(e). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

2.2    Continuations and Conversions.
Subject to the terms below, the Borrower shall have the option, on any Business
Day prior to the Maturity Date, to continue existing Eurodollar Loans for a
subsequent Interest Period, to convert Base Rate Loans into Eurodollar Loans or
to convert Eurodollar Loans into Base Rate Loans. By no later than 12:00 p.m.
(a) on the date of the requested conversion of a Eurodollar Loan to a Base Rate
Loan and (b) three Business Days prior to the date of the requested continuation
of a Eurodollar Loan or conversion of a Base Rate Loan to a Eurodollar Loan, the
Borrower shall provide telephonic notice to the Administrative Agent, followed
promptly by a written Notice of Continuation/Conversion in the form of Exhibit
2.2, setting forth whether the Borrower wishes to continue or convert such
Loans. Notwithstanding anything herein to the contrary, (A) except as provided
in Section 3.11, Eurodollar Loans may only be continued or converted into Base
Rate Loans on the last day of the Interest Period applicable thereto, (B)
Eurodollar Loans may not be continued nor may Base Rate Loans be converted into
Eurodollar Loans during the existence and continuation of a Default or an Event
of Default and (C) any request to continue a Eurodollar Loan that fails to
comply with the terms hereof or any failure to request a continuation of a
Eurodollar Loan at the end of an Interest Period shall be deemed a request to
convert such Eurodollar Loan to a Base Rate Loan on the last day of the
applicable Interest Period.

2.3    Minimum Amounts.
Each request for a borrowing, conversion or continuation of a Loan shall be
subject to the requirements that (a) each Eurodollar Loan shall be in a minimum
amount of $5,000,000 and in integral multiples of $1,000,000 in excess thereof,
(b) each Base Rate Loan shall be in a minimum amount of $3,000,000 and in
integral multiples of $100,000 in excess thereof (or the remaining amount of
outstanding Loans) and (c) no more than five Eurodollar Loans shall be
outstanding hereunder at any one time. For the purposes of this Section 2.3,
separate Eurodollar Loans that begin and end on the same date, as well as
Eurodollar Loans that begin and end on different dates, shall all be considered
as separate Eurodollar Loans.

2.4    [Reserved].

2.5    [Reserved].

2.6    Evidence of Debt.
The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Borrower
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.




21



--------------------------------------------------------------------------------






SECTION 3

GENERAL PROVISIONS APPLICABLE
TO LOANS



3.1    Interest.
(a)    Interest Rate. Subject to Sections 3.1(b), (i) all Base Rate Loans shall
accrue interest at the Adjusted Base Rate and (ii) all Eurodollar Loans shall
accrue interest at the Adjusted Eurodollar Rate.
(b)    Default Rate of Interest.
(i)    After the occurrence, and during the continuation, of an Event of Default
pursuant to Section 9.1(a), the principal of and, to the extent permitted by
Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents (including without limitation fees and expenses) shall
bear interest, payable on demand, at the Default Rate.
(ii)    After the occurrence, and during the continuation, of an Event of
Default (other than an Event of Default pursuant to Section 9.1(a)), at the
request of the Required Lenders, the principal of and, to the extent permitted
by Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents (including without limitation fees and expenses) shall
bear interest, payable on demand, at the Default Rate.
(c)    Interest Payments. Interest on Loans shall be due and payable in arrears
on each Interest Payment Date.

3.2    Payments Generally.
(a)    No Deductions; Place and Time of Payments. All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 3:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 3:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.
(b)    Payment Dates. Subject to the definition of “Interest Period,” if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


22



--------------------------------------------------------------------------------





(c)    Advances by Administrative Agent. Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the time any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to such Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d)    Several Obligations. The obligations of the Lenders hereunder to make
Loans are several and not joint. The failure of any Lender to make any Loan on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan.
(e)    Funding Offices. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

3.3    Prepayments.
Voluntary Prepayments. The Borrower shall have the right to prepay its
outstanding Loans in whole or in part from time to time without premium or
penalty; provided, however, that (i) all prepayments under this Section 3.3(a)
shall be subject to Section 3.14, (ii) Eurodollar Loans may only be


23



--------------------------------------------------------------------------------





prepaid on three Business Days’ prior written notice to the Administrative
Agent, (iii) each such partial prepayment of Eurodollar Loans shall be in the
minimum principal amount of $5,000,000 and integral multiples of $1,000,000 and
(iv) each such partial prepayment of Base Rate Loans shall be in the minimum
principal amount of $500,000 and integral multiples of $100,000, or, in the case
of clauses (iii) and (iv), if less than such minimum amounts, the entire
principal amount thereof then outstanding. Amounts prepaid pursuant to this
Section 3.3(a) shall be applied as the Borrower may elect based on the Lenders’
Pro Rata Shares; provided, however, if the Borrower fails to specify, such
prepayment shall be applied by the Administrative Agent, subject to Section 3.7,
in such manner as it deems reasonably appropriate.

3.4    [Reserved].

3.5    Payment in full at Maturity.
On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all fees and other sums owing
under the Credit Documents, shall be due and payable in full, unless accelerated
sooner pursuant to Section 9.2; provided that if the Maturity Date is not a
Business Day, then such principal, interest, fees and other sums shall be due
and payable in full on the next preceding Business Day.

3.6    Computations of Interest and Fees.
(a)    Calculation of Interest and Fees. Except for Base Rate Loans that are
based upon the Prime Rate, in which case interest shall be computed on the basis
of the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, all computations of interest and fees hereunder shall be made on the
basis of the actual number of days elapsed over a year of 360 days. Interest
shall accrue from and including the first date of Borrowing (or continuation or
conversion) to but excluding the last day occurring in the period for which such
interest is payable. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)    Usury. It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury Law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Borrower Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Credit Agreement, under the Notes or otherwise, exceed the maximum nonusurious
amount permissible under applicable Law. If, from any possible construction of
any of the Credit Documents or any other document, interest would otherwise be
payable in excess of the maximum nonusurious amount, any such construction shall
be subject to the provisions of this subsection and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable Law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable Law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other


24



--------------------------------------------------------------------------------





Indebtedness evidenced by any of the Credit Documents does not include the right
to accelerate the payment of any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand. All interest paid or agreed to be
paid to the Lenders with respect to the Loans shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of the Loans does not exceed the maximum
nonusurious amount permitted by applicable Law.

3.7    Pro Rata Treatment.
Except to the extent otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Loan, each payment of interest, each payment of
fees (other than administrative fees paid to the Administrative Agent), each
conversion or continuation of any Loans, shall be allocated pro rata among the
relevant Lenders in accordance with their Pro Rata Shares; provided that, if any
Lender shall have failed to pay its Pro Rata Share of any Loan, then any amount
to which such Lender would otherwise be entitled pursuant to this Section 3.7
shall instead be payable to the Administrative Agent until the share of such
Loan not funded or purchased by such Lender has been repaid. In the event any
principal, interest, fee or other amount paid to any Lender pursuant to this
Credit Agreement or any other Credit Document is rescinded or must otherwise be
returned by the Administrative Agent, (a) such principal, interest, fee or other
amount that had been satisfied by such payment shall be revived, reinstated and
continued in full force and effect as if such payment had not occurred and (b)
such Lender shall, upon the request of the Administrative Agent, repay to the
Administrative Agent the amount so paid to such Lender, with interest for the
period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to the Federal Funds Rate if repaid within two (2) Business Days
after such request and thereafter the Base Rate.

3.8    Sharing of Payments.
The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any Loan
or any other obligation owing to such Lender under this Credit Agreement through
the exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to
a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable Debtor Relief Law or other similar Law or otherwise,
or by any other means, in excess of its Pro Rata Share of such payment as
provided for in this Credit Agreement, such Lender shall promptly pay in cash or
purchase from the other Lenders a participation in such Loans and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their Pro Rata Shares. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be returned, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise returned.
The Borrower agrees that (a) any Lender so purchasing such a participation may,
to the fullest extent permitted by Law, exercise all rights of payment,
including setoff, banker’s lien or counterclaim, with respect to such
participation as fully as if such Lender were a holder of such Loan or other
obligation in the amount of such participation and (b) the Borrower Obligations
that have been satisfied by a payment that has been rescinded or otherwise
returned shall be revived, reinstated and continued in full force and effect as
if such payment had not occurred. Except as otherwise expressly


25



--------------------------------------------------------------------------------





provided in this Credit Agreement, if any Lender or the Administrative Agent
shall fail to remit to any other Lender an amount payable by such Lender or the
Administrative Agent to such other Lender pursuant to this Credit Agreement on
the date when such amount is due, such payments shall be made together with
interest thereon for each date from the date such amount is due until the date
such amount is paid to the Administrative Agent or such other Lender at a rate
per annum equal to the Federal Funds Rate. If under any applicable Debtor Relief
Law or other similar Law, any Lender receives a secured claim in lieu of a
setoff to which this Section 3.8 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders under this Section 3.8 to share in the
benefits of any recovery on such secured claim.

3.9    Capital Adequacy.
If any Lender determines that any Change in Law has or would have the effect of
reducing the rate of return on the capital or assets of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender could have
achieved but for such Change in Law (taking into consideration its policies with
respect to capital adequacy, liquidity requirements and such Lender’s desired
return on capital), then from time to time upon demand of such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction; provided that such determination to charge such additional amounts to
the Borrower shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with other similarly situated customers of the applicable
Lender after consideration of such factors as such Lender then reasonably
determines to be relevant.

3.10    Eurodollar Provisions.
If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof that (i) deposits in Dollars are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and Interest Period of such Eurodollar Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Loan, or (iii) the Eurodollar Rate for such Eurodollar Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Eurodollar
Loan, the Administrative Agent will promptly notify the Borrower and the
Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending Notice
of Borrowing or Notice of Continuation/Conversion with respect to Eurodollar
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of or, to the extent permitted hereunder, conversion
into a Base Rate Loan in the amount specified therein.



3.11    Illegality.
If any Lender determines that any Requirement of Law (including any Change in
Law) has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurodollar Loans, or materially restricts the authority of such
Lender to purchase or sell, or to take deposits of Dollars in the London
interbank market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand to the


26



--------------------------------------------------------------------------------





Borrower from such Lender (with a copy to the Administrative Agent), prepay or,
if applicable, convert all Eurodollar Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period thereof, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans. Upon
any such prepayment or conversion, the Borrower shall also pay interest on the
amount so prepaid or converted, together with any amounts due with respect
thereto pursuant to Section 3.14.

3.12    Changes in Law; Reserves on Eurodollar Loans.
(a)    Changes in Law. If any Lender determines (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender after consideration
of such factors as such Lender then reasonably determines to be relevant) that
as a result of any Change in Law, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding, continuing, converting or
maintaining Loans, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.12 any such increased costs or reduction in amount resulting from (i)
Indemnified Taxes or Other Taxes covered by Section 3.13 and the imposition of
or a change in the rate of any Excluded Taxes) and (ii) reserve requirements
contemplated by subsection (b) below), then from time to time, upon written
demand of such Lender (through the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction in yield.
(b)    Reserves. The Borrower shall pay to each Lender (to the extent such
Lender has not otherwise been compensated therefor hereunder), as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurodollar funds or deposits (currently known
as “Eurodollar liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent demonstrable error), which, shall be
due and payable on each date on which interest is payable on such Loan; provided
that the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.

3.13    Taxes.
(a)    Withholding of Taxes; Gross-Up. Each payment by the Borrower under any
Credit Document shall be made without deduction or withholding for any Taxes,
unless such deduction or withholding is required by applicable law. If any
Withholding Agent determines, in its sole discretion exercised in good faith,
that it is so required under applicable law to deduct for or withhold Taxes,
then such Withholding Agent may make such deduction or so withhold and shall
timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such deduction or withholding (including such deduction or
withholding applicable to additional amounts payable under this Section 3.13),
the applicable Recipient receives the amount it would have received had no such
deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.


27



--------------------------------------------------------------------------------





(c)    Evidence of Payment. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Credit Document (including amounts paid or payable under
this Section 3.13(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 3.13(d) shall be paid within 10 days after the Recipient delivers
to the Borrower a written certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Indemnified Taxes (only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with any Credit Document, (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.3(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 3.13(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.13(f)(ii)(a) through (e) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the


28



--------------------------------------------------------------------------------





Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 3.13(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, each Lender shall, if
it is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(a)    in the case of a Lender that is a U.S. Person, executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(b)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under this Credit Agreement, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(c)    in the case of a Non-U.S. Lender for whom payments under this Credit
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, executed originals of IRS
Form W-8ECI;
(d)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) executed
originals of IRS Form W-8BEN or W-8BEN-E and (2) a certificate substantially in
the form of Exhibit 3.13 (a “U.S. Tax Certificate”) to the effect that such
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (D) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
(e)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Credit Agreement (including a partnership or a
participating Lender) (1) executed originals of IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (a), (b), (c), (d) and
(f) of this Section 3.13(f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its


29



--------------------------------------------------------------------------------





partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
(f)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Lender under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.13(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Credit Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.13 (including
additional amounts paid pursuant to this Section 3.13), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 3.13(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
3.13(g) to the extent such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 3.13(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Defined Terms. For purposes of this Section 3.13, the term “applicable
law” includes FATCA.


30



--------------------------------------------------------------------------------






3.14    Compensation.
Upon the written demand of any Lender, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Loan of the Borrower on a day other than the last day of the Interest Period for
such Eurodollar Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount previously requested by the
Borrower.
The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re‑employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out-of-pocket expenses
(including the reasonable fees and expenses of legal counsel) incurred and
reasonably attributable thereto.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.14, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded.

3.15    Determination and Survival of Provisions.
All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto and all amounts owing thereunder
shall be due and payable within ten Business Days of demand therefor. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods. Sections 3.9 through 3.14,
inclusive, shall survive the termination of this Credit Agreement and the
payment of all Borrower Obligations.

3.16    Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.9 or Section 3.12, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.13, or if any Lender gives a notice pursuant to Section 3.11, then at
the request of the Borrower such Lender, shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 3.9, 3.12 or 3.13, as the case may be, in the future or eliminate
the need for the notice pursuant to Section 3.11, as applicable and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.




31



--------------------------------------------------------------------------------






SECTION 4

CONDITIONS PRECEDENT TO CLOSING



4.1    Closing Conditions.
The obligation of the Lenders to enter into this Credit Agreement and make the
Loans is subject to satisfaction of the following conditions:
(a)    Executed Credit Documents. Receipt or continued possession by the
Administrative Agent of duly executed copies of: (i) this Credit Agreement, (ii)
the requested Notes, (iii) the Parent Guaranty and (iv) all other Credit
Documents, each in form and substance reasonably acceptable to the Lenders in
their sole discretion.
(b)    Authority Documents. Receipt by the Administrative Agent of the
following:
(i)    Organizational Documents. Copies of the articles of incorporation of
Parent Guarantor and the Borrower, certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its respective formation and copies of the bylaws of Parent
Guarantor and the Borrower, certified by a secretary or assistant secretary (or
the equivalent) of Parent Guarantor and the Borrower, as applicable, to be true
and correct as of the Closing Date.
(ii)    Resolutions. Copies of resolutions of the board of directors of the
Borrower approving and adopting this Credit Agreement and the other Credit
Documents to which it is a party, the transactions contemplated herein and
therein and authorizing execution and delivery hereof and thereof, and copies of
resolutions of the board of directors of Parent Guarantor approving and adopting
the Credit Documents to which it is a party, the transactions contemplated
therein and authorizing execution and delivery thereof, in each case certified
by a secretary or assistant secretary (or the equivalent) of the Borrower or
Parent Guarantor, as applicable, to be true and correct and in full force and
effect as of the Closing Date.
(iii)    Good Standing. A copy of a certificate of good standing, existence or
its equivalent with respect to Parent Guarantor and the Borrower certified as of
a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its respective formation.
(iv)    Incumbency. An incumbency certificate of Parent Guarantor and the
Borrower certified by a secretary or assistant secretary (or the equivalent) of
Parent Guarantor and the Borrower, as applicable, to be true and correct as of
the Closing Date.
(c)    Opinions of Counsel. Receipt by the Administrative Agent of opinions of
counsel to the Parent Guarantor and the Borrower (which may include in-house
counsel with respect to matters of New Mexico law), in form and substance
acceptable to the Administrative Agent, addressed to the Administrative Agent
and the Lenders and dated as of the Closing Date.
(d)    Financial Statements. Receipt by the Administrative Agent of a copy of
(i) the annual consolidated financial statements (including balance sheets,
income statements and cash flow statements) of the Parent Guarantor and its
Subsidiaries for the Fiscal Year 2017, audited by independent public accountants
of recognized national standing, (ii) the consolidated balance


32



--------------------------------------------------------------------------------





sheet and income statement of the Parent Guarantor and its Subsidiaries for the
Fiscal Quarters ended March 31, 2018, June 30, 2018 and September 30, 2018,
together with the related consolidated statement of income for such Fiscal
Quarter and a year to date statement of cash flows and (iii) such other
financial information regarding the Parent Guarantor and the Borrower as the
Administrative Agent may reasonably request. The Administrative Agent
acknowledges that the items described in clauses (i) and (ii) above have been
posted on the Parent Guarantor’s website at the website address listed on
Schedule 11.1 and are therefore deemed to have been received by the
Administrative Agent.
(e)    Due Diligence. The Administrative Agent and the Lenders shall have
completed all due diligence with respect to the Parent Guarantor and its
Subsidiaries and the transactions contemplated by this Credit Agreement and the
other Credit Documents, in scope and determination reasonably satisfactory to
the Administrative Agent and the Lenders.
(f)    Material Adverse Effect. Since December 31, 2017, except as disclosed in
the SEC Reports (i) there shall have been no development or event relating to or
affecting the Parent Guarantor or any of its Subsidiaries that has had or would
be reasonably expected to have a Material Adverse Effect and (ii) no Material
Adverse Change in the facts and information regarding the Parent Guarantor and
its Subsidiaries shall have occurred.
(g)    Absence of Market Disruption. There shall not have occurred a material
adverse change in or material disruption of conditions in the financial, banking
or capital markets which the Administrative Agent and the Arranger, in their
sole discretion, deem material in connection with the syndication of the Credit
Agreement.
(h)    Litigation. There shall not exist any material order, decree, judgment,
ruling or injunction or any material pending or threatened action, suit,
investigation or proceeding against the Parent Guarantor or any of its
Subsidiaries except as disclosed in the SEC Reports.
(i)    Consents. All necessary governmental, shareholder and third party
consents and approvals, if any, with respect to this Credit Agreement and the
Credit Documents and the transactions contemplated herein and therein have been
received and no condition or Requirement of Law exists which would reasonably be
likely to restrain, prevent or impose any material adverse conditions on the
transactions contemplated hereby and by the other Credit Documents.
(j)    Officer’s Certificates. Receipt by the Administrative Agent of a
certificate or certificates executed by an Authorized Officer of the Parent
Guarantor as of the Closing Date stating that (i) the Parent Guarantor and each
of its Subsidiaries are in compliance in all material respects with all existing
material financial obligations and all material Requirements of Law, (ii) there
does not exist any material order, decree, judgment, ruling or injunction or any
material pending or threatened action, suit, investigation or proceeding against
the Parent Guarantor or any of its Subsidiaries, except as disclosed in the SEC
Reports, (iii) the financial statements and information delivered to the
Administrative Agent on or before the Closing Date were prepared in good faith
and in accordance with GAAP and (iv) immediately after giving effect to this
Credit Agreement and the other Credit Documents and all the transactions
contemplated herein or therein to occur on such date, (A) the Parent Guarantor
is Solvent, (B) no Default or Event of Default exists, (C) all representations
and warranties contained herein and in the other Credit Documents are true and
correct in all material respects, (D) since December 31, 2017, except as
disclosed in the SEC Reports, there has been no development or event relating to
or affecting the Parent Guarantor or any of its Subsidiaries that has had or
would be reasonably expected to have a Material Adverse Effect and there exists
no event, condition or state of facts that would result in


33



--------------------------------------------------------------------------------





or reasonably be expected to result in a Material Adverse Change and (E) the
Parent Guarantor is in compliance with the financial covenant set forth in
Section 7.2, as of September 30, 2018, as demonstrated in the Covenant
Compliance Worksheet attached to such certificate.
(k)    Fees and Expenses. Unless waived by the Person entitled thereto, payment
by the Borrower of all fees and expenses owed by it to the Administrative Agent,
the Arranger and the Lenders on or before the Closing Date.
(l)    Patriot Act and Beneficial Ownership.
(i)    Upon reasonable request of any Lender made at least 10 days prior to the
Closing Date, the Borrower must have provided to such Lender the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, in each case at least five days prior to the Closing Date.
(ii)    At least five days prior to the Closing Date, if Parent Guarantor or the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower must deliver a Beneficial Ownership Certification in
relation to Parent Guarantor or the Borrower, as applicable.
(m)    Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.
Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 5

CONDITIONS TO ALL EXTENSIONS OF CREDIT



5.1    Funding Requirements.
In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Loans unless:
(a)    Notice. The Borrower shall have delivered in the case of any new Loan, a
Notice of Borrowing, duly executed and completed, by the time specified in
Section 2.1.
(b)    Representations and Warranties. The representations and warranties made
by the Parent Guarantor or the Borrower in any Credit Document are true and
correct in all material respects (except to the extent that any representation
and warranty that is qualified by materiality or Material Adverse Effect or
Material Adverse Change shall be true and correct in all respects) at and as if
made as of such date except to the extent they expressly and exclusively relate
to an earlier date.


34



--------------------------------------------------------------------------------





(c)    No Default. No Default or Event of Default shall exist and be continuing
either prior to or after giving effect to such Credit Extension.
(d)    Availability. Immediately after giving effect to such Credit Extension
(and the application of the proceeds thereof), (i) the aggregate principal
amount of outstanding Loans shall not exceed the Committed Amount and (ii) with
respect to each individual Lender, the sum of outstanding principal amount of
Loans of such Lender shall not exceed such Lender’s Pro Rata Share of the
Committed Amount.
(e)    Funding Date. The Loans shall be made on the Closing Date.
The delivery of the Notice of Borrowing shall constitute a representation and
warranty by the Borrower of the correctness of the matters specified in
subsections (b) and (c) above.

SECTION 6

REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Credit
Agreement and to induce the Lenders to extend the credit contemplated hereby,
the Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

6.1    Organization and Good Standing.
The Parent Guarantor, the Borrower and each Material Subsidiary (a) are duly
organized, validly existing and in good standing under the laws of the
respective jurisdictions of their organization, (b) are duly qualified and in
good standing as a foreign entity authorized to do business in every other
jurisdiction where the failure to so qualify would have a Material Adverse
Effect and (c) have the requisite power and authority to own their respective
properties and to carry on their respective business as now conducted and as
proposed to be conducted.

6.2    Due Authorization.
The Borrower has the requisite power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and has been
authorized by all necessary action to execute, deliver and perform this Credit
Agreement and the other Credit Documents to which it is a party. Parent
Guarantor has the requisite power and authority to execute, deliver and perform
the Parent Guaranty and the other Credit Documents to which it is a party and to
incur the obligations therein provided for and has been authorized by all
necessary action to execute, deliver and perform the Parent Guaranty and the
other Credit Documents to which it is a party.

6.3    No Conflicts.
Neither the execution and delivery of this Credit Agreement and the other Credit
Documents, nor the consummation of the transactions contemplated herein and
therein, nor performance of and compliance with the terms and provisions hereof
and thereof by the Parent Guarantor or the Borrower, as applicable, will (a)
violate or conflict with any provision of its respective organizational
documents, (b) violate, contravene or conflict with any law, regulation
(including without limitation, Regulation U and Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it, (c) violate, contravene
or conflict with contractual provisions of, or cause an event of default under,
any indenture,


35



--------------------------------------------------------------------------------





loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which it is a party or by which it may be bound, the violation of
which would have or would be reasonably expected to have a Material Adverse
Effect or (d) result in or require the creation of any Lien upon or with respect
to its respective properties.

6.4    Consents.
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents that has not been obtained
or completed.

6.5    Enforceable Obligations.
This Credit Agreement and the other Credit Documents to which it is a party have
been duly executed and delivered and constitute the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, and the Parent Guaranty and the other Credit Documents
to which it is a party have been duly executed and delivered and constitute the
legal, valid and binding obligations of Parent Guarantor in accordance with
their respective terms, in each case except as may be limited by Debtor Relief
Laws or similar laws affecting creditors’ rights generally or by general
equitable principles.

6.6    Financial Condition.
The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance with
GAAP except that the quarterly financial statements are subject to year-end
adjustments and have fewer footnotes than annual statements and (ii) present
fairly the financial condition, results of operations and cash flows of the
Parent Guarantor and its Subsidiaries as of such date and for such periods. No
opinion provided with respect to the Parent Guarantor’s financial statements
pursuant to Section 7.1 (or as to any prior annual financial statements) has
been withdrawn.

6.7    No Material Change.
(a)    Since December 31, 2017, except as disclosed in the SEC Reports, there
has been no development or event relating to or affecting the Parent Guarantor
or any of its Subsidiaries which would have or would reasonably be expected to
have a Material Adverse Effect.
(b)    Since December 31, 2017, there has been no sale, transfer or other
disposition by the Parent Guarantor or any of its Subsidiaries of any material
part of its business or property, and no purchase or other acquisition by the
Parent Guarantor or any of its Subsidiaries of any business or property
(including the Capital Stock of any other Person) material in relation to the
financial condition of the Parent Guarantor or any of its Subsidiaries, in each
case which is not (i) reflected in the most recent financial statements
delivered to the Lenders pursuant to Section 4.1(d) or 7.1 or in the notes
thereto or (ii) otherwise permitted by the terms of this Credit Agreement and
communicated to the Lenders.

6.8    No Default.
Neither the Parent Guarantor nor any of its Subsidiaries is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation


36



--------------------------------------------------------------------------------





to which it is a party or by which any of its properties is bound which default
would have or would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default presently exists and is continuing.

6.9    Litigation.
Except as disclosed in the SEC Reports, there are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings,
pending or, to the knowledge of the Parent Guarantor, threatened against the
Parent Guarantor or any of its Subsidiaries which would have or would reasonably
be expected to have a Material Adverse Effect.

6.10    Taxes.
Each of the Parent Guarantor and its Subsidiaries has filed, or caused to be
filed, all material tax returns (federal, state, local and foreign) required to
be filed and paid all amounts of taxes shown to be due (including interest and
penalties) and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owed by it, except for such taxes (i) the amount of
which, individually or in the aggregate, is not material or (ii) which are not
yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.

6.11    Compliance with Law.
The Parent Guarantor and its Subsidiaries are in compliance with all laws,
rules, regulations, orders and decrees applicable to it or to its properties,
unless such failure to comply would not have or would not reasonably be expected
to have a Material Adverse Effect.

6.12    ERISA.
(a)    Except as would not result or reasonably be expected to result in a
Material Adverse Effect:
(i)    Each Single Employer Plan has been maintained, operated, and funded in
compliance with its own terms and in material compliance with the provisions of
ERISA, the Code, and any other applicable federal or state laws, regulations and
published interpretations thereunder, except for any required amendments for
which the remedial amendment period as defined in Section 401(b) of the Code has
not yet expired. Each Single Employer Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the IRS to be so
qualified, and each trust related to such plan has been determined to be exempt
under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired. No liability has been
incurred by the Parent Guarantor or any ERISA Affiliate which remains
unsatisfied for any taxes or penalties assessed with respect to any Single
Employer Plan or any Multiemployer Plan except for a liability that could not
reasonably be expected to have a Material Adverse Effect.
(ii)    No ERISA Event has occurred or is reasonably expected to occur.
(iii)    No prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with


37



--------------------------------------------------------------------------------





respect to a Single Employer Plan which has subjected or would be reasonably
likely to subject the Parent Guarantor or any ERISA Affiliate to any liability
under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code,
or under any agreement or other instrument pursuant to which the Parent
Guarantor or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.
(iv)    No proceeding, claim (other than a benefits claim in the ordinary course
of business), lawsuit and/or investigation is existing or, to the best of the
knowledge of the Parent Guarantor after due inquiry, threatened concerning or
involving (x) any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by the Parent Guarantor or any
ERISA Affiliate (a “Welfare Plan”), (y) any Single Employer Plan or (z) any
Multiemployer Plan.
(v)    Each Welfare Plan to which Sections 601-609 of ERISA and Section 4980B of
the Code apply has been administered in compliance in all material respects with
such sections.
(b)    The Borrower represents and warrants as of the Closing Date that the
Parent Guarantor is not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Commitments.

6.13    Use of Proceeds; Margin Stock.
The proceeds of the Credit Extensions to the Borrower hereunder will be used
solely for the purposes specified in Section 7.9. None of such proceeds will be
used (a) for the purpose of (i) purchasing or carrying any Margin Stock , (ii)
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry Margin Stock, or (iii) any other purpose that might constitute this
transaction a “purpose credit” within the meaning of Regulation U or (b) for the
acquisition of another Person unless the board of directors (or other comparable
governing body) or stockholders, as appropriate, of such Person has approved
such acquisition.

6.14    Government Regulation.
Neither of the Parent Guarantor nor the Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or controlled by such a company.

6.15    Solvency.
The Parent Guarantor is and, after the consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.

6.16    Disclosure.
Neither this Credit Agreement nor any financial statements delivered to the
Administrative Agent or the Lenders nor any other document, certificate or
statement furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein, taken as
a whole, not misleading.


38



--------------------------------------------------------------------------------






6.17    Beneficial Ownership.
As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.



6.18    Environmental Matters.
Except as would not result or reasonably be expected to result in a Material
Adverse Effect: (a) each of the properties of the Parent Guarantor and its
Subsidiaries (the “Properties”) and all operations at the Properties are in
substantial compliance with all applicable Environmental Laws, (b) there is no
undocumented or unreported violation of any Environmental Law with respect to
the Properties or the businesses operated by the Parent Guarantor and its
Subsidiaries (the “Businesses”) that the Parent Guarantor is aware of, and (c)
there are no conditions relating to the Businesses or Properties that have given
rise to or would reasonably be expected to give rise to a liability under any
applicable Environmental Laws.

6.19    [Reserved].

6.20    Anti-Corruption Laws and Sanctions.
The Parent Guarantor has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent Guarantor, its
Subsidiaries and their respective directors, officers, employees and Agents with
Anti-Corruption Laws and applicable Sanctions. The Parent Guarantor, its
Subsidiaries and their respective officers and directors and to the knowledge of
the Parent Guarantor its employees and Agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Parent Guarantor, any Subsidiary or to the knowledge of the Parent
Guarantor or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Parent Guarantor, any Agent of the
Parent Guarantor or any Subsidiary that will act in any capacity in connection
with or will benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transactions of the
Parent Guarantor or any Subsidiary pursuant to or in connection with this Credit
Agreement will violate any Anti-Corruption Law or applicable Sanctions.



6.21    EEA Financial Institutions.     Neither the Parent Guarantor nor the
Borrower is an EEA Financial Institution.

SECTION 7

AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that, until the payment in full of all of the
Borrower Obligations:

7.1    Information Covenants.
The Borrower will furnish, or cause to be furnished, to the Lenders:
(a)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each Fiscal Year of the Parent Guarantor
commencing with the 2018 Fiscal Year, a consolidated balance sheet and income
statement of the Parent Guarantor and its Subsidiaries, as of the end of such
Fiscal Year, together with the related consolidated statements


39



--------------------------------------------------------------------------------





of income and of cash flows for such Fiscal Year, setting forth in comparative
form figures for the preceding Fiscal Year, all such financial information
described above to be in reasonable form and detail and, in each case, audited
by independent certified public accountants of recognized national standing
reasonably acceptable to the Required Lenders and whose opinion shall be
furnished to the Lenders, and shall be to the effect that such financial
statements have been prepared in accordance with GAAP (except for changes with
which such accountants concur) and shall not be limited as to the scope of the
audit or qualified in any respect. To the extent that any VIEs have been
consolidated with the Parent Guarantor in the preparation of the financial
statements furnished pursuant to this Section 7.1(a) (as contemplated in Section
1.3(c)), the Borrower shall deliver, or cause to be delivered, to the
Administrative Agent with such financial statements a reconciliation of such
financial statements that excludes the impact of such consolidation.
(b)    Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each Fiscal Quarter of the Parent Guarantor
commencing with the Fiscal Quarter ending March 31, 2019 (other than the fourth
Fiscal Quarter), a consolidated balance sheet and income statement of the Parent
Guarantor and its Subsidiaries as of the end of such Fiscal Quarter, together
with the related consolidated statement of income for such Fiscal Quarter and a
year to date statement of cash flows, in each case setting forth in comparative
form figures for the corresponding period of the preceding Fiscal Year, all such
financial information described above to be in reasonable form and detail and
reasonably acceptable to the Required Lenders, and, in each case, accompanied by
a certificate of a Financial Officer of the Parent Guarantor to the effect that
such quarterly financial statements fairly present in all material respects the
financial condition of such Person and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and except that the quarterly financial statements have fewer
footnotes than annual statements. To the extent that any VIEs have been
consolidated with the Parent Guarantor in the preparation of the financial
statements furnished pursuant to this Section 7.1(b) (as contemplated in Section
1.3(c)), the Borrower shall deliver, or cause to be delivered, to the
Administrative Agent with such financial statements a reconciliation of such
financial statements that excludes the impact of such consolidation.
(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a
Financial Officer substantially in the form of Exhibit 7.1(c): (i) setting forth
calculations demonstrating compliance by the Parent Guarantor with the financial
covenant set forth in Section 7.2 as of the end of such fiscal period and
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.
(d)    Reports. Notice of the filing by the Parent Guarantor of any Form 10-Q,
Form 10-K or Form 8-K with the SEC promptly upon the filing thereof and copies
of all financial statements, proxy statements, notices and reports as the Parent
Guarantor shall send to its shareholders concurrently with the mailing of any
such statements, notices or reports to its shareholders.
(e)    Notices. Upon the Parent Guarantor obtaining knowledge thereof, the
Borrower will give written notice to the Administrative Agent within ten days of
(i) the occurrence of a Default or Event of Default, specifying the nature and
extent thereof and what action the Borrower proposes to take with respect
thereto and (ii) the occurrence of any of the following with respect to the
Parent Guarantor or any of its Subsidiaries (A) the pendency or


40



--------------------------------------------------------------------------------





commencement of any litigation, arbitration or governmental proceeding against
the Parent Guarantor or any of its Subsidiaries which, if adversely determined,
would have or would reasonably be expected to have a Material Adverse Effect,
(B) one or more judgments, orders, or decrees shall be entered against the
Parent Guarantor or any of its Subsidiaries involving a liability of $20,000,000
or more, in the aggregate or (C) the institution of any proceedings against the
Parent Guarantor or any of its Subsidiaries with respect to, or the receipt of
notice by such Person of potential liability or responsibility for violation or
alleged violation of, any federal, state or local law, rule or regulation
(including, without limitation, any Environmental Law), the violation of which
would have or would reasonably be expected to have a Material Adverse Effect.
(f)    ERISA. Upon the Parent Guarantor or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Administrative
Agent promptly (and in any event within ten days) of any of the following which
would result in or reasonably would be expected to result in a Material Adverse
Effect: (i) any unfavorable determination letter from the IRS regarding the
qualification of a Single Employer Plan under Section 401(a) of the Code (along
with a copy thereof), (ii) all notices received by the Parent Guarantor or any
ERISA Affiliate of the PBGC’s intent to terminate any Single Employer Plan or to
have a trustee appointed to administer any Single Employer Plan, (iii) with
respect to any Multiemployer Plan, the receipt of notice as prescribed in ERISA
or otherwise of any withdrawal liability assessed against the Parent Guarantor
or any of its ERISA Affiliates, or of a determination that any Multiemployer
Plan is insolvent (within the meaning of Title IV of ERISA); or (iv) the Parent
Guarantor obtaining knowledge or reason to know that the Parent Guarantor or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Single Employer Plan under a distress termination within the meaning of Section
4041(c) of ERISA. Promptly upon request, the Borrower shall furnish the Lenders
with such additional information concerning any Single Employer Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).
(g)    Beneficial Ownership Certification. Any change in the information
provided in the Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified in parts (c) or (d) of such
certifications.
(h)    Debt Ratings. Prompt notice of any change in the Parent Guarantor’s Debt
Ratings.
(i)    Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Parent Guarantor as the Lenders may reasonably request.
Documents required to be delivered pursuant to Section 7.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent Guarantor posts such documents, or provides a link thereto on the Parent
Guarantor’s website on the Internet at the website address listed on
Schedule 11.1; or (ii) on which such documents are posted on the Parent
Guarantor’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) the Borrower shall deliver, or cause to be delivered, paper copies of
such documents to the Administrative Agent or any Lender that requests the


41



--------------------------------------------------------------------------------





Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the Officer’s
Certificate required by Section 7.1(c) to the Administrative Agent. Except for
such Officer’s Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

7.2    Financial Covenant.
The ratio of (i) Consolidated Indebtedness of the Parent Guarantor to
(ii) Consolidated Capitalization of the Parent Guarantor shall be less than or
equal to 0.70 to 1.0 as of the last day of any fiscal quarter of the Parent
Guarantor.

7.3    Preservation of Existence and Franchises.
(a)    Except in a transaction permitted by Section 8.2, the Parent Guarantor
and the Borrower will do (and will cause each Material Subsidiary to do) all
things necessary to preserve and keep in full force and effect their respective
existence and material rights, franchises and authority.
(b)    The Parent Guarantor will maintain (and will cause each of its
Subsidiaries to maintain) its properties in good working order and condition and
not waste or otherwise permit such properties to deteriorate, reasonable wear
and tear excepted; provided that this Section 7.3(b) shall not prevent the
Parent Guarantor or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Parent Guarantor has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

7.4    Books and Records.
The Parent Guarantor and the Borrower will keep (and will cause each Material
Subsidiary to keep) complete and accurate books and records of its transactions
in accordance with good accounting practices on the basis of GAAP (including the
establishment and maintenance of appropriate reserves).

7.5    Compliance with Law.
The Parent Guarantor will comply (and will cause each of its Subsidiaries to
comply) with all laws (including, without limitation, all Environmental Laws and
ERISA laws), rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its properties, if
the failure to comply would have or would reasonably be expected to have a
Material Adverse Effect. The Parent Guarantor will maintain in effect and
enforce policies and procedures reasonably designed to ensure compliance by the
Parent Guarantor, its Subsidiaries and their respective directors, officers,
employees and Agents with Anti-Corruption Laws and applicable Sanctions. The
Parent Guarantor shall, and shall cause each of its Subsidiaries to, provide
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act and applicable


42



--------------------------------------------------------------------------------





“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Beneficial Ownership Regulation.

7.6    Payment of Taxes and Other Indebtedness.
The Parent Guarantor will (and will cause each of its Subsidiaries to) pay,
settle or discharge (a) all Taxes, assessments and governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien upon any of its properties, and (c) all of its other
Indebtedness as it shall become due (to the extent such repayment is not
otherwise prohibited by this Credit Agreement); provided, however, that the
Parent Guarantor and its Subsidiaries shall not be required to pay any such Tax,
assessment, charge, levy, claim or Indebtedness which is being contested in good
faith by appropriate proceedings and as to which adequate reserves therefor have
been established in accordance with GAAP, unless the failure to make any such
payment (i) would give rise to an immediate right to foreclose or collect on a
Lien securing such amounts or (ii) would have or would be reasonably expected to
have a Material Adverse Effect.

7.7    Insurance.
The Parent Guarantor and the Borrower will (and will cause each Material
Subsidiary to) at all times maintain in full force and effect insurance
(including worker’s compensation insurance and general liability insurance) in
such amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are in accordance with normal industry practice.

7.8    Performance of Obligations.
The Parent Guarantor and the Borrower will perform (and will cause each Material
Subsidiary to perform) in all material respects all of their respective
obligations under the terms of all material agreements, indentures, mortgages,
security agreements or other debt instruments to which it is a party or by which
it is bound.

7.9    Use of Proceeds.
The proceeds of the Credit Extensions may be used solely for working capital,
capital expenditures and other lawful purposes of the Borrower. The Borrower
will not request any Borrowing and the Borrower shall not use, and shall ensure
that the Parent Guarantor and its Subsidiaries and its or their respective
directors, officers, employees shall not use, and shall use commercially
reasonable efforts to ensure that its Agents shall not use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions or (iii) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

7.10    Audits/Inspections.
Upon reasonable notice and during normal business hours, the Parent Guarantor
will permit representatives appointed by the Administrative Agent or the
Lenders, including, without limitation, independent accountants, agents,
attorneys, and appraisers to visit and inspect the Parent Guarantor’s property,
including its books and records, its accounts receivable and inventory, the
Parent Guarantor’s facilities and its other business assets, and to make
photocopies or photographs thereof and to write down


43



--------------------------------------------------------------------------------





and record any information such representative obtains and shall permit the
Administrative Agent or such Lender or its representatives to investigate and
verify the accuracy of information provided to it and to discuss all such
matters with the officers, employees and representatives of the Parent Guarantor
and the Borrower; provided that an officer or authorized agent of the Parent
Guarantor shall be present during any such discussions between the officers,
employees or representatives of the Parent Guarantor and the representatives of
the Administrative Agent or any Lender.

7.11    Ownership of Certain Subsidiaries.
The Parent Guarantor shall at all times, (a) own and control 100% of the Voting
Stock of PSNM and (b) own and control, directly or indirectly, 100% of the
Voting Stock of TNMP.

SECTION 8

NEGATIVE COVENANTS


Unless otherwise approved in writing by the Required Lenders, the Borrower
covenants and agrees that, until the payment in full of the Borrower
Obligations:

8.1    Nature of Business.
Neither the Parent Guarantor nor the Borrower will materially alter the
character of its business from that conducted as of the Closing Date.

8.2    Consolidation and Merger.
Neither the Parent Guarantor nor the Borrower will (a) enter into any
transaction of merger or (b) consolidate, liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); provided that, so long as no Default
or Event of Default shall exist or be caused thereby a Person may be merged or
consolidated with or into the Parent Guarantor or the Borrower so long as the
Parent Guarantor or the Borrower, as applicable, shall be the continuing or
surviving Person.

8.3    Sale or Lease of Assets.
The Parent Guarantor will not (nor will it permit its Subsidiaries to) sell,
lease, transfer or otherwise dispose of, any of its assets (including, without
limitation, all or substantially all of its assets, whether in one transaction
or a series of related transactions) except (a) sales or other transfers of
accounts receivable and related rights to payment in connection with a State
Approved Securitization, sales or transfers of stranded costs and related rights
to payment in connection with a TNMP Securitization, and other sales and
transfers of accounts receivable and related rights to payment so long as such
other sales and transfers are non-recourse to the Parent Guarantor (other than
with respect to Standard Securitization Undertakings) and are otherwise on
commercially reasonable terms; (b) sales of assets (excluding those permitted in
clause (a) hereof) for fair value, if the aggregate value of all such
transactions in any calendar year, does not exceed 25% of the book value of
Total Assets, as calculated as of the end of the most recent Fiscal Quarter, and
(c) sales, leases, transfers or other dispositions, at less than fair value, of
any other assets, provided that the aggregate book value of such assets shall
not exceed $20,000,000 in any calendar year.


44



--------------------------------------------------------------------------------






8.4    Affiliate Transactions.
The Parent Guarantor will not enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an Affiliate.

8.5    Liens.
The Parent Guarantor will not (nor will it permit its Subsidiaries to) contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, securing any Indebtedness
other than the following: (a) Liens securing Borrower Obligations, (b) Liens for
taxes not yet due or Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(c)  Liens in respect of property imposed by law arising in the ordinary course
of business such as materialmen’s, mechanics’, warehousemen’s, carrier’s,
landlords’ and other nonconsensual statutory Liens which are not yet due and
payable, which have been in existence less than 90 days or which are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established (and as to which the
property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof), (d)  pledges or deposits made in the ordinary course
of business to secure payment of worker’s compensation insurance, unemployment
insurance, pensions or social security programs, (e)  Liens arising from good
faith deposits in connection with or to secure performance of tenders, bids,
leases, government contracts, performance and return-of-‑money bonds and other
similar obligations incurred in the ordinary course of business (other than
obligations in respect of the payment of borrowed money), (f) Liens arising from
good faith deposits in connection with or to secure performance of statutory
obligations and surety and appeal bonds, (g) easements, rights-of-way,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered property for its intended purposes, (h) 
judgment Liens that would not constitute an Event of Default, (i)  Liens arising
by virtue of any statutory or common law provision relating to banker’s liens,
rights of setoff or similar rights as to deposit accounts or other funds
maintained with a creditor depository institution, (j) any Lien created or
arising over any property which is acquired, constructed or created by the
Parent Guarantor or its Subsidiaries, but only if (i) such Lien secures only
principal amounts (not exceeding the cost of such acquisition, construction or
creation) raised for the purposes of such acquisition, construction or creation,
together with any costs, expenses, interest and fees incurred in relation
thereto or a guarantee given in respect thereof, (ii) such Lien is created or
arises on or before 180 days after the completion of such acquisition,
construction or creation, (iii)  such Lien is confined solely to the property so
acquired, constructed or created and any improvements thereto and (iv) the
aggregate principal amount of all Indebtedness at any one time outstanding that
is secured by such Liens shall not exceed $50,000,000, (k) any Lien on Margin
Stock, (l)  the assignment of, or Liens on, accounts receivable, stranded costs
and related rights to payment in connection with (i) a State Approved
Securitization, (ii) the TNMP Securitization and (iii) any other accounts
receivable securitization so long as such other securitization is non-recourse
to the Parent Guarantor and the Borrower (other than with respect to Standard
Securitization Undertakings) and is otherwise on commercially reasonable terms,
and the filing of related financing statements under the Uniform Commercial Code
of the applicable jurisdictions, (m) the assignment of, or Liens on, demand,
energy or wheeling revenues, or on capacity reservation or option fees, payable
to the Parent Guarantor or any of its Subsidiaries with respect to any wholesale
electric service or transmission agreements, the assignment of, or Liens on,
revenues from energy services contracts, and the assignment of, or Liens on,
capacity reservation or option fees payable to the Parent Guarantor or such
Subsidiary with respect to


45



--------------------------------------------------------------------------------





asset sales permitted herein, (n) Liens on assets of TNMP to the extent such
Liens are not prohibited by (i) the TNMP First Mortgage Bonds or the indenture
pursuant to which the TNMP First Mortgage Bonds are issued, as the TNMP First
Mortgage Bonds or such indenture may be amended, supplemented, refunded or
replaced from time to time, or (ii) that certain Third Amended and Restated
Credit Agreement, dated as of September 25, 2017, among TNMP, the lenders party
thereto and KeyBank National Association, as administrative agent, as such
Credit Agreement may be amended, restated or replaced from time to time, but
subject in each case to Section 7.2 of this Credit Agreement, (o) any extension,
renewal or replacement (or successive extensions, renewals or replacements), as
a whole or in part, of any Liens referred to in the foregoing clauses (a)
through (n), for amounts not exceeding the principal amount of the Indebtedness
secured by the Lien so extended, renewed or replaced, provided that such
extension, renewal or replacement Lien is limited to all or a part of the same
property or assets that were covered by the Lien extended, renewed or replaced
(plus improvements on such property or assets), (p) Liens on Property that is
subject to a lease that is classified as an operating lease as of the Closing
Date but which is subsequently converted to a capital lease, (q) Liens securing
obligations under Hedging Agreements entered into in the ordinary course of
business and not for speculative purposes, (r) Liens granted by
bankruptcy-remote special purpose Subsidiaries to secure stranded cost
securitization bonds, (s) Liens upon any property in favor of the lenders under
any Material Credit Agreement securing Indebtedness thereunder; provided that
(i) the Borrower Obligations shall concurrently be secured equally and ratably
with (or prior to) such Indebtedness under such Material Credit Agreement so
long as such other Indebtedness shall be secured and (ii) the Parent Guarantor,
the lenders or any administrative agent under such Material Credit Agreement and
the Administrative Agent, for the benefit of the Lenders, shall have entered
into such security agreements, collateral trust and sharing agreements,
intercreditor agreements and other documentation deemed necessary by the
Administrative Agent in respect of such Lien on terms and conditions acceptable
to the Administrative Agent (including, without limitation, with respect to the
voting of claims and release or modification of any such Lien or all or any
portion of the collateral thereunder), and (t) Liens on Property, in addition to
those otherwise permitted by clauses (a) through (s) above, securing, directly
or indirectly, Indebtedness or obligations arising pursuant to other agreements
entered into in the ordinary course of business which do not exceed, in the
aggregate at any one time outstanding, $50,000,000.

8.6    Accounting Changes.
The Parent Guarantor will not (nor will it permit any of its Subsidiaries to)
make or permit any change in accounting policies or reporting practices, except
as required by GAAP, or as permitted by GAAP, if the amounts involved are not
material.

SECTION 9

EVENTS OF DEFAULT



9.1    Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a)    Payment. The Borrower shall: (i) default in the payment when due of any
principal of any of the Loans; or (ii) default, and such default shall continue
for five (5) or more Business Days, in the payment when due of any interest on
the Loans or of any fees or other amounts owing hereunder, under any of the
other Credit Documents or in connection herewith or therewith.


46



--------------------------------------------------------------------------------





(b)    Representations. Any representation, warranty or statement made or deemed
to be made by the Parent Guarantor or the Borrower herein or in any of the other
Credit Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made.
(c)    Covenants. The Parent Guarantor or Borrower, as applicable, shall:
(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(e)(i), 7.2, 7.3(a) (solely with respect to
the existence of the Parent Guarantor or the Borrower), 7.9, 7.10, 7.11 or 8.1
through 8.6, inclusive; or
(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Credit Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least
thirty (30) days after the earlier of an Authorized Officer of the Parent
Guarantor or the Borrower becoming aware of such default or notice thereof given
by the Administrative Agent.
(d)    Credit Documents. Any Credit Document shall fail to be in force and
effect or the Parent Guarantor or the Borrower shall so assert or any Credit
Document shall fail to give the Administrative Agent or the Lenders the rights,
powers, liens and privileges purported to be created thereby.
(e)    Bankruptcy, etc. The occurrence of any of the following with respect to
the Parent Guarantor or any of its Subsidiaries (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Parent Guarantor or any of its Subsidiaries in an
involuntary case under any applicable Debtor Relief Law now or hereafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Parent Guarantor or any of its
Subsidiaries or for any substantial part of their property or ordering the
winding up or liquidation of its affairs; or (ii) an involuntary case under any
applicable Debtor Relief Law now or hereafter in effect is commenced against the
Parent Guarantor or any of its Subsidiaries and such petition remains unstayed
and in effect for a period of 60 consecutive days; or (iii) the Parent Guarantor
or any of its Subsidiaries shall commence a voluntary case under any applicable
Debtor Relief Law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or any substantial part
of its property or make any general assignment for the benefit of creditors; or
(iv) the Parent Guarantor or any of its Subsidiaries admit in writing its
inability to pay its debts generally as they become due or any action shall be
taken by any Person in furtherance of any of the aforesaid purposes.
(f)    Defaults under Other Agreements.
(i)    The Parent Guarantor or any of its Subsidiaries shall default in the due
performance or observance (beyond the applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, if such default would have or would reasonably be expected
to have a Material Adverse Effect.
(ii)    With respect to any Indebtedness of the Parent Guarantor or any of its
Subsidiaries (other than Indebtedness outstanding under this Credit Agreement)
in excess


47



--------------------------------------------------------------------------------





of $40,000,000 in the aggregate (A) the Parent Guarantor or any of its
Subsidiaries shall (x) default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to such Indebtedness, or (y)
default (after giving effect to any applicable grace period) in the observance
or performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause or permit the
holder or the holders of such Indebtedness (or any trustee or agent on behalf of
such holders) to cause (determined without regard to whether any notice or lapse
of time is required) such Indebtedness to become due prior to its stated
maturity; or (B) such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
prior to the stated maturity thereof; or (C) such Indebtedness shall mature and
remain unpaid.
(g)    Judgments. Any judgment, order or decree involving a liability of
$40,000,000 or more, or one or more judgments, orders, or decrees involving a
liability of $80,000,000 or more, in the aggregate, shall be entered against the
Parent Guarantor or any of its Subsidiaries and such judgments, orders or
decrees shall continue unsatisfied, undischarged and unstayed for a period
ending on the first to occur of (i) the last day on which such judgment, order
or decree becomes final and unappealable and, where applicable, with the status
of a judicial lien or (ii) 60 days; provided that if such judgment, order or
decree provides for periodic payments over time then the Parent Guarantor or
such Subsidiary shall have a grace period of 30 days with respect to each such
periodic payment.
(h)    ERISA. The occurrence of any of the following events or conditions (i) an
ERISA Event or (ii) the Borrower or any ERISA Affiliate fails to make full
payment when due of all amounts which, under the provisions of any Single
Employer Plan or Sections 412 or 430 of the Code, the Borrower or any ERISA
Affiliate is required to pay as contributions thereto and which are in excess of
the Threshold Amount.
(i)    Change of Control. There shall occur a Change of Control.

9.2    Acceleration; Remedies.
Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or, upon the request and direction of the Required
Lenders, shall take the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower
and the Parent Guarantor, except as otherwise specifically provided for herein:
(a)    Termination of Commitment. Declare the Commitment terminated whereupon
the Commitment shall be immediately terminated.
(b)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other Borrower Obligations of
any and every kind owing by the Borrower to the Administrative Agent or the
Lenders under the Credit Documents to be due, whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower and the Parent
Guarantor.
(c)    [Reserved].


48



--------------------------------------------------------------------------------





(d)    Enforcement of Rights. To the extent permitted by Law, enforce any and
all rights and interests created and existing under applicable Law and under the
Credit Documents.
Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitment shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees and
other Borrower Obligations owing to the Administrative Agent and the Lenders
hereunder shall immediately become due and payable without the giving of any
notice or other action by the Administrative Agent or the Lenders, which notice
or other action is expressly waived by the Borrower and the Parent Guarantor.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by Law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

9.3    Allocation of Payments After Event of Default.
Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuation of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including the reasonable fees and expenses of legal counsel) of the
Administrative Agent or any of the Lenders in connection with enforcing the
rights of the Administrative Agent and the Lenders under the Credit Documents,
ratably among them in proportion to the amounts described in this clause “FIRST”
payable to them;
SECOND, to payment of any fees owed to the Administrative Agent or any Lender,
ratably among them in proportion to the amounts described in this clause
“SECOND” payable to them;
THIRD, to the payment of all accrued interest payable to the Lenders ratably
among them in proportion to the amounts described in this clause “THIRD” payable
to them;
FOURTH, to the payment of the outstanding principal amount of the Loans, ratably
among them in proportion to the amounts described in this clause “FOURTH”
payable to them;
FIFTH, to all other Borrower Obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses “FIRST” through
“FOURTH” above, ratably among the holders of such Borrower Obligations in
proportion to the amounts described in this clause “FIFTH” payable to them; and
SIXTH, the payment of the surplus, if any, to whomever may be lawfully entitled
to receive such surplus.


49



--------------------------------------------------------------------------------






SECTION 10

AGENCY PROVISIONS



10.1    Appointment and Authority.
Each of the Lenders hereby irrevocably appoints KeyBank to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section are solely for the benefit of
the Administrative Agent and the Lenders, and the Borrower and the Parent
Guarantor shall not have rights as a third party beneficiary of any of such
provisions.

10.2    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

10.3    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, its Subsidiaries or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as


50



--------------------------------------------------------------------------------





shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.6 and
9.2) or (b) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by a final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 4 or Section 5 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

10.4    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

10.5    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Section shall apply to any such sub‑agent and to
the Agent-Related Persons of the Administrative Agent and any such sub‑agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

10.6    Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30  days after the retiring Administrative
Agent gives notice of its resignation, then the retiring


51



--------------------------------------------------------------------------------





Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Section and Section 11.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Agent-Related Persons in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent was
acting as Administrative Agent.

10.7    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Agent-Related
Persons and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Agent-Related Persons and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Credit Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

10.8    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

10.9    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or the Parent Guarantor, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Parent Guarantor) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Borrower
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,


52



--------------------------------------------------------------------------------





expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 11.5) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Borrower
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.10    ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, the Parent Guarantor or any other Credit Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Credit Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Credit Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are


53



--------------------------------------------------------------------------------





satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this Credit
Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless subclause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower, the Parent
Guarantor or any other Credit Party, that:
(i)    none of the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Credit Agreement, any Credit Document or any
documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement is capable
of evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Borrower Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Loans, the
Commitments and this Credit Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or the Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Credit Agreement.
(c)    The Administrative Agent and the Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments


54



--------------------------------------------------------------------------------





and this Credit Agreement, (ii) may recognize a gain if it extended the Loans or
the Commitments for an amount less than the amount being paid for an interest in
the Loans or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 11

MISCELLANEOUS



11.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Parent Guarantor or the Administrative Agent, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.1; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent, the Borrower or
the Parent Guarantor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the


55



--------------------------------------------------------------------------------





normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    Borrower Materials/The Platform. The Borrower hereby acknowledges that
(i) the Administrative Agent and/or the Arranger will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”). THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall any of the Agent-Related
Persons have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such
Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to the Borrower, any Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).
(d)    Change of Address, Etc. The Borrower, the Parent Guarantor or the
Administrative Agent may change its respective address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Parent Guarantor or the Administrative Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Agent-Related Persons of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


56



--------------------------------------------------------------------------------






11.2    Right of Set-Off.
In addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement and continuation of remedies
described in Section 9.2, each Lender is authorized at any time and from time to
time, without presentment, demand, protest or other notice of any kind (all of
which rights being hereby expressly waived), to set‑off and to appropriate and
apply any and all deposits (general or special) and any other indebtedness at
any time held or owing by such Lender (including, without limitation, branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of the Borrower against obligations and liabilities of the Borrower
to the Lenders hereunder, under the Notes, the other Credit Documents or
otherwise, irrespective of whether the Administrative Agent or the Lenders shall
have made any demand hereunder and although such obligations, liabilities or
claims, or any of them, may be contingent or unmatured, and any such set‑off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower hereby agrees that any Person purchasing a
participation in the Loans and Commitment hereunder pursuant to Sections 3.8 or
11.3(d) may exercise all rights of set‑off with respect to its participation
interest as fully as if such Person were a Lender hereunder.

11.3    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Agent-Related Persons of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Credit Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than


57



--------------------------------------------------------------------------------





$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed and the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received written notice thereof); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned;
(iii)    any assignment of a Commitment must be approved by the Administrative
Agent unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and
(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 11.3, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.9, 3.12,
3.13, 3.14, and 11.5(b) with respect to facts and circumstances occurring prior
to the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that


58



--------------------------------------------------------------------------------





a request for a consent for a material or substantive change to the Credit
Documents is pending, any Lender may request and receive from the Administrative
Agent a copy of the Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Parent Guarantor or any of the Parent
Guarantor’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.9, 3.12, 3.13 and 3.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant shall
be subject to the requirements and limitations therein, including the
requirements under Section 3.13(f) (it being understood that the documentation
required under Section 3.13(f) shall be delivered to the participating Lender).
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 3.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 3.8 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitment, Loans or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Credit Agreement notwithstanding any notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.9, 3.12, 3.13, or 3.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 3.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.13(f) as though it were a
Lender.


59



--------------------------------------------------------------------------------





(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Credit Agreement (including its
obligations under Section 3.9, 3.12, 3.13 and 3.14), (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Credit Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Credit Document, remain the lender of record hereunder.
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (A) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (B) disclose on a confidential basis any non‑public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or guarantee or credit or liquidity enhancement to such SPC.



11.4    No Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the


60



--------------------------------------------------------------------------------





Borrower or the Parent Guarantor, on the one hand, and the Administrative Agent
or any Lender, on the other hand, shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
under any other Credit Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege hereunder or thereunder.
The rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Lender would otherwise
have. No notice to or demand on the Borrower in any case shall entitle the
Borrower or the Parent Guarantor to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

11.5    Attorney Costs, Expenses, Taxes and Indemnification by Borrower.
(a)    The Borrower agrees (i) to pay or reimburse the Administrative Agent and
the Arranger for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Credit Agreement and
the other Credit Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable fees and expenses of legal counsel, and (ii)
to pay or reimburse the Administrative Agent and each Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Credit Agreement or the other
Credit Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Borrower Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all reasonable fees and expenses of legal counsel. The foregoing costs
and expenses shall include all search, filing, recording, and appraisal charges
and fees and taxes related thereto, and other out-of-pocket expenses incurred by
the Administrative Agent and the Arranger and the cost of independent public
accountants and other outside experts retained by the Administrative Agent, the
Arranger or any Lender. Other than costs and expenses payable in connection with
the closing of the transactions contemplated by this Credit Agreement pursuant
to this Section 11.5(a) (which shall be payable on the Closing Date unless
otherwise agreed by the Administrative Agent and the Arranger), all amounts due
under this Section 11.5 shall be payable within ten Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Commitment and repayment of all other Borrower Obligations.
(b)    Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, advisors,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including the reasonable fees and expenses of legal counsel)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Commitment
or Loan or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Substances on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary of the
Borrower, or any Environmental Claim related in any way to the Borrower or any
Subsidiary of the Borrower, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract,


61



--------------------------------------------------------------------------------





tort or any other theory (including any investigation of, preparation for, or
defense of any pending or threatened claim, investigation, litigation or
proceeding), whether brought by a third party or by the Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto or (v)
any civil penalty or fine assessed by OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof, by the Administrative Agent or any Lender as a result of
conduct of the Borrower that violates a sanction enforced by OFAC (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, nor shall any Indemnitee have any
liability for any special, punitive, indirect or consequential damages relating
to this Credit Agreement or any other Credit Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to the Administrative Agent (or any sub‑agent thereof) or any Agent-Related
Person of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub‑agent), such Agent-Related Person, as the
case may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub‑agent) or against any
Agent-Related Person of any of the foregoing acting for the Administrative Agent
(or any such sub‑agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 3.2(d).
All amounts due under this Section 11.5 shall be payable within ten (10)
Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitment and the repayment, satisfaction or
discharge of all the other Borrower Obligations.

11.6    Amendments, Etc.
No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrower therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.1 without the written consent
of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.2) without the written consent of
such Lender;


62



--------------------------------------------------------------------------------





(c)    postpone any date fixed by this Credit Agreement or any other Credit
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Committed Amount hereunder or under any
other Credit Document without the written consent of each Lender directly
affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, any fees or other amounts payable hereunder or under any other Credit
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate”;
(e)    change Section 3.8 or Section 9.3 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
(g)    release the Borrower or the Parent Guarantor from its obligations or
consent to the assignment by the Borrower or the Parent Guarantor of any of its
rights and obligations under (or in respect of) the Credit Documents without the
written consent of each Lender;
and, provided further, that Section 11.3(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

11.7    Counterparts.
This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed signature
page of this Credit Agreement by facsimile transmission or other secure
electronic format (.pdf) shall be effective as delivery of a manually executed
counterpart hereof.

11.8    Headings.
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

11.9    Survival of Indemnification and Representations and Warranties.
(a)    Survival of Indemnification. All indemnities set forth herein shall
survive the execution and delivery of this Credit Agreement, the making of any
Credit Extension and the repayment of the Loans and other Borrower Obligations
and the termination of the Commitment hereunder.
(b)    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto


63



--------------------------------------------------------------------------------





or thereto or in connection herewith or therewith shall survive the execution
and delivery hereof and thereof. Such representations and warranties have been
or will be relied upon by the Administrative Agent and each Lender, regardless
of any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Borrower Obligation hereunder shall remain unpaid or
unsatisfied.

11.10    Governing Law; Venue; Service.
(a)    THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5‑1401 AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES). Any legal
action or proceeding with respect to this Credit Agreement or any other Credit
Document may be brought in the courts of the State of New York or of the United
States for the Southern District of New York, and, by execution and delivery of
this Credit Agreement, the Borrower hereby irrevocably accepts for itself and in
respect of its Property, generally and unconditionally, the jurisdiction of such
courts.
(b)    The Borrower irrevocably consents to the service of process in any action
or proceeding with respect to this Credit Agreement or any other Credit Document
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to it at the address for notices pursuant to Section 11.1, such service
to become effective ten days after such mailing. Nothing herein shall affect the
right of a Lender to serve process in any other manner permitted by Law.

11.11    Waiver of Jury Trial; Waiver of Consequential Damages.
EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Each of the parties to this Credit
Agreement agrees not to assert any claim against any other party hereto,
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein and in
the other Credit Documents.

11.12    Severability.
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


64



--------------------------------------------------------------------------------






11.13    Further Assurances.
The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as is necessary to carry out the
intent of this Credit Agreement and the other Credit Documents.

11.14    Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a non-confidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

11.15    Entirety.
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

11.16    Binding Effect; Continuing Agreement.
(a)    This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 4.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure


65



--------------------------------------------------------------------------------





to the benefit of the Borrower, the Administrative Agent and each Lender and
their respective successors and assigns.
(b)    This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Borrower
Obligations have been paid in full. Upon termination, the Borrower and the
Parent Guarantor shall have no further obligations (other than the
indemnification provisions and other provisions that by their terms survive)
under the Credit Documents; provided that should any payment, in whole or in
part, of the Borrower Obligations be rescinded or otherwise required to be
restored or returned by the Administrative Agent or any Lender, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, then the
Credit Documents shall automatically be reinstated and all amounts required to
be restored or returned and all costs and expenses incurred by the
Administrative Agent or any Lender in connection therewith shall be deemed
included as part of the Borrower Obligations.

11.17    [Reserved].

11.18    USA Patriot Act Notice.
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Parent Guarantor and the Borrower, which information includes the
names, addresses and tax-identification number of the Parent Guarantor and the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Parent Guarantor and the Borrower in
accordance with the Act.

11.19    Acknowledgment.
Section 7 and Section 8 of this Credit Agreement contain affirmative and
negative covenants applicable to the Parent Guarantor and the Borrower. Each of
the parties to this Credit Agreement acknowledges and agrees that any such
covenants that require the Parent Guarantor to cause any of its Subsidiaries to
take or to refrain from taking specified actions will be enforceable unless
prohibited by applicable law or regulatory requirement.

11.20    Replacement of Lenders.
If (a) any Lender requests compensation under Section 3.9 or Section 3.12, or
the Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.13, (and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.16), (b) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Required Lenders as provided in Section 11.6 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (c) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.3), all of its interests, rights and obligations under
this Credit Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:


66



--------------------------------------------------------------------------------





(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.3(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.12 or payments required to be made pursuant to
Section 3.13, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Laws; and
(v)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitment and outstanding Loans
pursuant to this Section shall nevertheless be effective without the execution
by such Non-Consenting Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this Credit
Agreement or any other Credit Document; or


67



--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




68



--------------------------------------------------------------------------------








Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.
BORROWER:
 
 
 
PNMR DEVELOPMENT AND MANAGEMENT CORPORATION,
 
a New Mexico corporation
 
 
 
 
 
 
 
 
By:
/s/ Joseph D. Tarry
 
 
Name:
Joseph D. Tarry
 
 
Title:
President, Chief Executive Officer and Controller
 

















Signature Page to Credit Agreement
PNMR DEVELOPMENT AND MANAGEMENT CORPORATION

--------------------------------------------------------------------------------








LENDER:
 
 
 
KEYBANK NATIONAL ASSOCIATION
 
as a Lender and as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Keven D Smith
 
 
Name:
Keven D Smith
 
 
Title:
Senior Vice President
 





Signature Page to Credit Agreement
PNMR DEVELOPMENT AND MANAGEMENT CORPORATION

--------------------------------------------------------------------------------








SCHEDULE 1.1(a)

COMMITMENT AND PRO RATA SHARES




Lender
Commitment
Pro Rata Share
KeyBank National Association
$90,000,000
100%
Total
$90,000,000
100%



Sch 1.1(a)



--------------------------------------------------------------------------------







SCHEDULE 11.1
NOTICES
BORROWER:
PNMR DEVELOPMENT AND MANAGEMENT CORPORATION

414 Silver Ave, SW MS0905
Albuquerque, New Mexico 87102-3289
Attention: Joseph D. Tarry, President, Chief Executive Officer and Controller
Telephone: 505.241.4672
Telecopier: 505.241.4314
Electronic Mail: cashdesk@pnmresources.com
Website Address: www.pnmresources.com


ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

KeyBank National Association
4900 Tiedeman Road (OH-01-49-0362)
Brooklyn, Ohio 44144
Attn: Anna Smiley
Telephone:  216-813-4743
Facsimile:  216-370-5997
E-mail:  Anna_Smiley@KeyBank.com
Bank Name: KeyBank
ABA/Routing No: 041001039
Account Name: KAS Servicing
Account No: 1140228209035
Ref: Texas-New Mexico Power Company
Attn: Key Agency Services


Other Notices as Administrative Agent:

KeyBank National Association
127 Public Square
Cleveland, OH 44114
Attn:  Keven D. Smith
Telephone:  206-343-6966
Facsimile:  216-689-4981
E-mail:  keven.smith@Key.com




    
Sch. 11.1



--------------------------------------------------------------------------------






SCHEDULE 11.3

PROCESSING AND RECORDING FEES
The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $3,500 plus the amount set forth below:
Transaction
Assignment Fee
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
-0-
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
$500







Sch. 11.3



--------------------------------------------------------------------------------






EXHIBIT 2.1(b)
FORM OF
NOTICE OF BORROWING
TO:
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent

RE:
Term Loan Credit Agreement to be executed on or about November 26, 2018 (the
“Proposed Closing Date”) among PNMR DEVELOPMENT AND MANAGEMENT CORPORATION (the
“Borrower”), the Lenders identified therein and KeyBank National Association, as
administrative agent (in such capacity, the “Administrative Agent”) (as the same
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”)

DATE:
November ___, 2018

1.
This Notice of Borrowing is made pursuant to the terms of the SIDLEY DRAFT of
the Credit Agreement distributed to the Borrower on _______________, 2018 (the
“Draft Agreement”). All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Draft Agreement.



2.    Please be advised that the Borrower is requesting Loans on the terms set
forth below:
(a)
Principal amount of requested
 
 
 
Loans
 
$__90,000,000
 
 
 
 
(b)
Date of requested Loans
 
  ____________
 
 
 
 




(c)
Interest rate applicable to the
 
 
 
requested Loans:
 
 
 
 
 
 
 
(i)
________
 
Base Rate
 
 
 
 
 
(ii)
__X______
 
Adjusted Eurodollar Rate for an Interest Period
 
 
of:
 
 
 
 
 
 
 
 
_X_____ one month
 
 
________ two months
 
 
________ three months
________ six months



3.
The representations and warranties made by the undersigned in any Credit
Document are true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) at and as if made on the date of the requested Loans
except to the extent they expressly relate to an earlier date.







Ex. 2.1(b)-1


--------------------------------------------------------------------------------








4.
No Default or Event of Default exists or shall be continuing either prior to or
after giving effect to the Loans made pursuant to this Notice of Borrowing.



5.
Subsequent to the funding of the requested Loans, the aggregate principal amount
of Loans outstanding will be $90,000,000 which is less than or equal to the then
Committed Amount.



6.
To induce the Lenders to accept this Notice of Borrowing, the undersigned hereby
acknowledges and agrees that the Borrower shall indemnify each Lender in
accordance with Section 3.14 of the Draft Agreement against any loss, cost or
expense incurred by such Lender as a result of any failure by the Borrower to
borrow all or any portion of the Loans requested by the Borrower in this Notice
of Borrowing on the Proposed Closing Date for any reason. The Borrower shall be
bound hereby and by the terms of Section 3.14 of the Draft Agreement without
regard to whether the Credit Agreement is executed and delivered by the proposed
parties thereto.












 
PNMR DEVELOPMENT AND MANAGEMENT CORPORATION,
 
a New Mexico corporation
 
 
 
 
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________
 
 







Ex. 2.1(b)-2



--------------------------------------------------------------------------------






EXHIBIT 2. l (e)
FORM OF NOTE
Lender: _______________                        Date: November 26, 2018
FOR VALUE RECEIVED, PNMR DEVELOPMENT AND MANAGEMENT CORPORATION, a New Mexico
corporation (the “Borrower”), hereby promises to pay to the order of the Lender
referenced above (the “Lender”), at the Administrative Agent’s Office set forth
in that certain Credit Agreement dated as of November 26, 2018 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”) among
the Borrower, the Lenders party thereto (including the Lender) and KeyBank
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) (or at such other place or places as the holder of this
Note may designate), the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Credit Agreement, in lawful money and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each Loan made by the Lender to the Borrower, at such office, in like money and
funds, for the period commencing on the date of each such Loan until each such
Loan shall be paid in full, at the rates per annum and on the dates provided in
the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement and evidences
Loans made by the Lender to the Borrower thereunder. Capitalized terms used in
this Note have the respective meanings assigned to them in the Credit Agreement
and the terms and conditions of the Credit Agreement are expressly incorporated
herein and made a part hereof.
The Credit Agreement provides for the acceleration of the maturity of the Loans
evidenced by this Note upon the occurrence of certain events (and for payment of
collection costs in connection therewith) and for prepayments of Loans upon the
terms and conditions specified therein. In the event this Note is not paid when
due at any stated or accelerated maturity, the Borrower agrees to pay, in
addition to principal and interest, all costs of collection, including
reasonable attorney fees.
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or under this Note in
respect of the Loans to be evidenced by this Note, and each such recordation or
endorsement shall be prima facie evidence of such information, absent manifest
error.
Except as permitted by Section 11.3(b) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF
LAW RULES).






Ex. 2.1(e)-1



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.
 
PNMR DEVELOPMENT AND MANAGEMENT CORPORATION,
 
a New Mexico corporation
 
 
 
 
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________









Ex. 2.1(e)-2



--------------------------------------------------------------------------------






EXHIBIT 2.2
FORM OF
NOTICE OF CONTINUATION/CONVERSION
TO:
KeyBank National Association, as Administrative Agent

RE:
Term Loan Credit Agreement dated as of November 26, 2018, among PNMR DEVELOPMENT
AND MANAGEMENT CORPORATION, (the “Borrower”), the Lenders named therein and
KeyBank National Association, as administrative agent (in such capacity, the
“Administrative Agent”) (as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”)

DATE:
___________________________________________________________________



1.
This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.



2.
Please be advised that the Borrower is requesting that a portion of the current
outstanding Loans advanced to it in the amount of $__________, currently
accruing interest at ___________, be extended or converted as of ______, 20__ at
the interest rate option set forth in paragraph 3 below.



3.
The interest rate option applicable to the extension or conversion of all or
part of the existing Loans referenced above shall be:

a.
_________
 
the Base Rate
 
 
 
 
b.
_________
 
the Adjusted Eurodollar Rate for an Interest Period of:
 
 
 
 
 
 
 
________ one month
 
 
 
________ two months
 
 
 
________ three months
 
 
 
________ six months



As of the date hereof, no Default or Event of Default has occurred and is
continuing.


 
PNMR DEVELOPMENT AND MANAGEMENT CORPORATION,
 
a New Mexico corporation
 
 
 
 
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________





Ex. 2.2



--------------------------------------------------------------------------------






EXHIBIT 3.13


U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of November
26, 2018, among PNMR DEVELOPMENT AND MANAGEMENT CORPORATION, (the “Borrower”),
the Lenders named therein and KeyBank National Association, as administrative
agent (in such capacity, the “Administrative Agent”) (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”).


Pursuant to the provisions of Section 3.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E (as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By:______________________________________
Name:
Title:


Date: __________, 20[__]




Ex. 3.13



--------------------------------------------------------------------------------






EXHIBIT 7. l(c)
FORM OF
COMPLIANCE CERTIFICATE
TO:
KeyBank National Association, as Administrative Agent

RE:
Term Loan Credit Agreement dated as of November 26, 2018, among PNMR DEVELOPMENT
AND MANAGEMENT CORPORATION, (the “Borrower”), the Lenders named therein and
KeyBank National Association, as administrative agent (in such capacity, the
“Administrative Agent”) (as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”)

DATE:
____________________________________________________________________



Pursuant to the terms of the Credit Agreement, I, ______________, a Financial
Officer of PNM Resources, Inc. (the “Parent Guarantor”), hereby certify on
behalf of the Parent Guarantor that, as of the quarter ending ___________, 20__,
the statements below are accurate and complete in all respects (all capitalized
terms used below shall have the meanings set forth in the Credit Agreement):
a.    Attached hereto as Schedule 1 are calculations (calculated as of the date
of the financial statements referred to in paragraph c. below) demonstrating
compliance by the Parent Guarantor with the financial covenant contained in
Section 7.2 of the Credit Agreement.
b.    No Default or Event of Default exists under the Credit Agreement, except
as indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Parent Guarantor with respect
thereto.
c.    The quarterly/annual financial statements for the fiscal quarter/year
ended __________, 20__ which accompany this certificate fairly present in all
material respects the financial condition of the Parent Guarantor and its
Subsidiaries and have been prepared in accordance with GAAP, subject to changes
resulting from normal year-end audit adjustments and except that the quarterly
financial statements have fewer footnotes than annual statements.


 
PNM RESOURCES, INC.,
 
a New Mexico corporation
 
 
 
 
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________
 
 





Ex. 7.1(c)-1



--------------------------------------------------------------------------------






SCHEDULE 1
TO EXHIBIT 7.1(c)
FINANCIAL COVENANT CALCULATIONS*


A.Debt Capitalization
1.    Consolidated Indebtedness of the Parent Guarantor (in thousands)
$________________
2.    Consolidated Capitalization of the Parent Guarantor (in thousands)
$________________
3.    Debt to Capitalization Ratio (Line A1 ÷ A2)
___________ to 1.0
Maximum Permitted   
0.70 to 1.0




* In accordance with Section 1.3(c) of the Credit Agreement, the above
calculations [include][do not include] - the debt [$_______] and equity
[$_______] of the following third party variable interest entity or entities
(VIEs): ______________________________________________________________
____________________________________________________________________________











Ex. 7.1(c)-2



--------------------------------------------------------------------------------






EXHIBIT 11.3(b)
FORM OF
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
____________ (the “Assignor”) and ________________ (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Schedule 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1. Assignor:
 
______________________________
 
 
 
 
 
2. Assignee:
 
______________________________
 
 
 
and is an Affiliate/Approved Fund of
 
 
 
 
 
3. Borrower:
 
PNMR Development and Management Corporation
 
 
 
4. Administrative Agent:
 
KeyBank National Association as the Administrative Agent under the Credit
Agreement
 
 
 









Ex. 11.3(b)-1



--------------------------------------------------------------------------------






5. Credit Agreement:
 
Credit Agreement dated as of November 26, 2018 among the Borrower, the Lenders
party thereto and the Administrative Agent.
 
 
 
 
 
6. Assigned Interest:
 
 
 



Aggregate Amount of
Commitment/Loans for
all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned of Commitment/Loans
$
$
 
%



7.    After giving effect to the foregoing assignment, the Assignor and the
Assignee shall have the following Commitment, Pro Rata Shares and outstanding
Loans:
 
Commitment
Pro Rata Share
Outstanding
Loans
Assignor
 
 
 
Assignee
 
 
 
 
 
 
 

8.    Trade Date:         _____________
Effective Date: ______________, 20__




Ex. 11.3(b)-2



--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
Consented to and Accepted if applicable:
 
 
 
KEYBANK NATIONAL ASSOCIATION,
 
as Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
Consented to if applicable:
 
 
 
PNMR DEVELOPMENT AND MANAGEMENT CORPORATION
 
 
 
By:
 
 
Name:
 
 
Title:
 
 











Ex. 11.3(b)-3



--------------------------------------------------------------------------------






SCHEDULE 1
TO EXHIBIT 11.3(b)
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
Agreement or statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a foreign lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment






Ex. 11.3(b)-5



--------------------------------------------------------------------------------







and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.






Ex. 11.3(b)-6

